UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Show King Holdings Inc. (Exact Name of Registrant in its Charter) Nevada 46-2861737 (State or other Jurisdiction of Incorporation) (Primary Standard Industrial Classification Code) (IRS Employer Identification No.) Show King Holdings Inc. 3301 Spring Mountain Road Las Vegas, NV 89102 702-776-8066 (Address and Telephone Number of Registrant's Principal Executive Offices and Principal Place of Business) Autarky Consulting Inc. 23 3301 Spring Mountain Road Las Vegas, NV 89102 (Name and address of agent for service of process) Copies of communications to: Chiang, Tien Jen Autarky Consulting Inc. B302D, Kewang Rd, Longtan Township Taoyuan County 325 rayc1179@gmail.com (Name and address of agent for service of process) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: ⌧ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ⌧ CALCULATION OF REGISTRATION FEE Title of Each Class Of Securities to be Registered Amount to be Registered Proposed Maximum Aggregate Offering Price per share Proposed Maximum Aggregate Offering Price Amount of Registration fee Common Stock, $0.1 par value per share 896,800 $0.2 $179,360 $20.84 (1) This Registration Statement covers the resale by our selling stockholders of up to 896,800 shares of common stock previously issued to such selling stockholders. (2) The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(o). Our common stock is not traded on any national exchange and in accordance with Rule 457 the offering price was arbitrarily determined. The offering price of $0.2 is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTC Bulletin Board ("OTCBB"), at which time the shares may be sold at prevailing market prices or privately negotiated prices. There can be no assurance that a market maker will agree to file the necessary documents with the Financial Industry Regulatory Authority, which operates the OTCBB, nor can there be any assurance that such an application for quotation will be approved. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SUCH SECTION 8(a), MAY DETERMINE. We intend to commence the proposed sale as soon as practicable after this Registration Statement becomes effective. PRELIMINARY PROSPECTUS NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. SHOW KING HOLDINGS INC. SHARES OF COMMON STOCK The selling stockholders named in this prospectus are offering all of the shares of common stock offered through this prospectus. We will not receive any proceeds from the sale of the common stock covered by this prospectus. The selling stockholders will receive $0.2 per share or an aggregate of $179,360 if all of the shares are sold. Our common stock is presently not traded on any market or securities exchange. The selling security holders have not engaged any underwriter in connection with the sale of their shares of common stock. The common stock being registered in this registration statement may be sold by selling security holders at a fixed price of $0.2 per share until our common stock is quoted on the OTC Bulletin Board ("OTCBB") and thereafter at prevailing market prices or privately negotiated prices or in transactions that are not in the public market. There can be no assurance that a market maker will agree to file the necessary documents with the Financial Industry Regulatory Authority ("FINRA"), which operates the OTCBB, nor can there be any assurance that such an application for quotation will be approved. We have agreed to bear the expenses relating to the registration of the shares of the selling security holders. We are an "emerging growth company " as that term is used in the Jumpstart Our Business Startups Act of 2012 (the "JOBS Act") and, as such, have elected to comply with certain reduced public company reporting requirements for future filings. Please refer to discussions under "Prospectus Summary" on page 6 and "Risk Factors" on page 10 of how and when we may lose emerging growth company status and the various exemptions that are available to us. The information in this preliminary prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the U.S. Securities and Exchange Commission ("SEC") is effective. This preliminary prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Investing in our common stock involves a high degree of risk. See "Risk Factors" beginning on page 10 to read about factors you should consider before buying shares of our common stock. The Date of This Prospectus is: 2015 Table of Content PROSPECTUS SUMMARY 5 SUMMARY OF CONSOLIDATED FINANCIAL INFORMATION 7 RISK FACTORS 9 USE OF PROCEEDS 18 DETERMINATION OF OFFERING PRICE 18 DILUTION 18 SELLING SECURITY HOLDERS 18 PLAN OF DISTRIBUTION 20 DESCRIPTION OF SECURITIES TO BE REGISTERED 21 INTERESTS OF NAMED EXPERTS AND COUNSEL 22 DESCRIPTION OF BUSINESS 22 DESCRIPTION OF PROPERTY 23 LEGAL PROCEEDINGS 23 MARKET PRICE OF AND DIVIDENDS ON THE REGISTRANT'S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 24 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULT OF OPERATIONS 26 DIRECTORS AND EXECUTIVE OFFICERS 28 EXECUTIVE COMPENSATION 29 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 29 TRANSACTIONS WITH RELATED PERSONS, PROMOTERS AND CERTAIN CONTROL PERSONS 30 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION OF SECURITIES ACT LIABILITIES 30 INDEX OF AUDITED FINANACIAL STATEMENTS OF SHOW KING HOLDINGS INC. FOR THE YEAR ENDED DECEMBER 31, 2 31 INDEX OF AUDITED FINANACIAL STATEMENTS OF GUI CORPORATION FOR THE YEAR ENDED DECEMBER 31, 2 41 INDEX OF UNAUDITED CONSOLODATED FINANACIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2 50 OTHER EXPENSES OF ISSUANCE AND DISTRIBUTION 60 INDEMNIFICATIONS OF DIRECTORS AND OFFICERS 60 RECENT SALES OF UNREGISTERED SECURITIES 61 EXHIBITS 62 4 SUMMARY INFORMATION, RISK FACTORS AND RATIO OF EARNINGS TO FIXED CHARGES PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this prospectus. This summary does not contain all the information that you should consider before investing in the common stock. You should carefully read the entire prospectus, including "Risk Factors," "Management's Discussion and Analysis of Financial Condition and Results of Operations" and the Financial Statements, before making an investment decision. In this Prospectus, the terms "Company," "we," "us" and "our" refer to Show King Holdings Inc. Overview We were incorporated in the State of Nevada on May 23, 2013, and our fiscal year end is December 31. We operate our business through our wholly owned subsidiaries, GUI Corp., a California corporation, and Mega Show Corp., a Nevada corporation, to organize consumer exhibition events by planning; seeking and obtaining the suitable spaces for; and promoting such exhibitions. Currently, we have no established bank-financing arrangements. Therefore, it is likely that we would need to seek additional financing through loan, joint venture, mortgage of land, and /or private placement of our equity securities . No assurance can be given that such financing will be available at all, or on favorable terms. Unless such additional financing is available, our operations may be materially adversely affected and you may lose your entire investment. As of December 31, 2014, we had $153,921 cash in the bank. We believe that we may need to seek additional financing through the manners above to sustain our operations until our business is able to produce adequate revenue, in itself, enough to sustain such operations. Also, if we are unable to satisfy our cash requirements, we may be unable to proceed with our plan of operations. At present, there have been no loans to us except from our current shareholder and it is unknown if we will obtain needed financing in the future. We are an operating company mainly to engage organizing of consumer exhibition events. Where You Can Find Us Show King Holdings Inc. Suite 23, 3301 Spring Mountain Road, Las Vegas, Nevada 89102; 702-776-8066 (phone), 702-776-8809 (fax). Emerging Growth Company Status We are an "emerging growth company," as defined in the JOBS Act. For as long as we are an "emerging growth company," we have elected to take advantage of certain exemptions from various reporting requirements that are applicable to other public companies that are not "emerging growth companies," including, but not limited to, not being required to comply with the auditor attestation requirements of Section 404(b) of the Sarbanes-Oxley Act, reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements, and exemptions from the requirements of holding advisory "say-on-pay" votes on executive compensation and shareholder advisory votes on golden parachute compensation. Under the JOBS Act, we will remain an "emerging growth company" until the earliest of: - the last day of the fiscal year during which we have total annual gross revenues of $1 billion or more; - the last day of the fiscal year following the fifth anniversary of the completion of this offering; - the date on which we have, during the previous three-year period, issued more than $1 billion in non-convertible debt; and the date on which we are deemed to be a "large accelerated filer" under the Securities Exchange Act of 1934, or the Exchange Act. We will qualify as a large accelerated filer as of the first day of the first fiscal year after we have (i) more than $700 million in outstanding common equity held by our non-affiliates and (ii) been public for at least 12 months. The value of our outstanding common equity will be measured each year on the last day of our second fiscal quarter. Section 107 of the JOBS Act provides that we may elect to utilize the extended transition period for complying with new or revised accounting standards. As such, we have elected to use the extended transition period for complying with new or revised accounting standards under Section 102(b)(1) of the JOBS Act. Please refer to a discussion on page 10 under "Risk Factors" of the effect on our financial statements of such election. 5 The Offering Common stock offered by selling security holders shares of common stock at $0.2 per share or $179,360 in total. This number represents 3.34% percent of our current outstanding common stock (1). Common stock outstanding before the offering 26,870,000 shares. Common stock outstanding after the offering 26,870,000 shares as of the end of 2014. Terms of the Offering The selling stockholders will determine when and how they will sell the common stock offered in this prospectus. Termination of the Offering The offering will conclude upon the earliest of (i) such time as all of the common stock has been sold pursuant to the registration statement or (ii) such time as all of the common stock becomes eligible for resale without volume limitations pursuant to Rule 144 under the Securities Act, or any other rule of similar effect. Use of proceeds We are not selling any shares of the common stock covered by this prospectus. Risk Factors The common stock offered hereby involves a high degree of risk and should not be purchased by investors who cannot afford the loss of their entire investment. See "Risk Factors" beginning on page 10. Based on shares of common stock outstanding as of the end of 2014. 6 SUMMARY OF CONSOLIDATED FINANCIAL INFORMATION We derived the following summary financial information for the years ended December 31, 2013 and 2014 from our audited historical financial statements. The following summary financial data should be read in conjunction with "Management's Discussion and Analysis," "Plan of Operation" and the Financial Statements and the related notes included in this prospectus: STATEMENTS OF OPERATIONS DATA Deficit 5/23/2013 (Inception) through 12/31/2013 Revenue $ 1,609,315 - Cost of Services 380,801 - General and administrative expenses 1,135,379 $ 3,975 Gain (Loss) from Operations 93,135 (3,975) Non-operating Revenue Other Income - 50 Net Gain (loss) before income taxes 93,135 (3,925) Provision for income taxes 800 - Net Gain (loss) 92,335 (3,925) Net Loss Per Share-Basic and Diluted $ 0.01 $ (0.08) Weighted Average Shares Outstanding: Basic and Diluted 15,031,932 48,453 7 BALANCE SHEET DATA 12/31/2014 12/31/2013 Assets: Current Assets Cash in Bank $ 153,921 $ Available for sale securities 5,700,000 200,000 Prepaid Assets 2,581,395 - Total Current Assets $8,435,316 $ 344,075 Fixed assets- net 7,477 - Goodwill 92,212 - Other Assets - 5,000 Total Assets $ 8,535,005 $ Liabilities and equity: Current Liabilities Accrued expenses $ 6,896 $ - Customer deposits 130,739 - Other payable 5,542,960 - Total Current Liabilities $5,680,595 $ - Stockholders' Equity Common stock, $0.1 par value, 70,000,000 shares authorized, 26,870,000 and 2,805,000 shares issued and outstanding $2,687,000 $280,500 Additional paid-in capital 79,000 72,500 Deficit accumulated during the development stage 88,410 (3,925) Total stockholders' equity 2,854,410 349,075 Total Liabilities and Equity $ 8,535,005 $ 349,075 8 RISK FACTORS The shares of our common stock being offered for resale by the selling security holders are highly speculative in nature, involve a high degree of risk and should be purchased only by persons who can afford to lose the entire amount invested in the common stock. Before purchasing any of the shares of common stock, you should carefully consider the following factors relating to our business and prospects. If any of the following risks actually occurs, our business, financial condition or operating results could be materially adversely affected. In such case, you may lose all or part of your investment. You should carefully consider the risks described below and the other information in this process before investing in our common stock. Risks Related to Our Business OUR SUCCESS RELIES ON THE STRENGTH OF OUR EXHIBITION ORGANIZING BUSINESSES, AND IF OUR EXHIBITION BECOMES LESS POPULAR, OUR BUSINESS COULD SUFFER. We operate our business to organize consumer exhibition events. Our growth strategy relies on the strength of these exhibitions to attract consumer attendees. We also rely on the strength of these exhibitions to secure sponsorships and to facilitate growth in revenue from the ticket sales and rentals made by sublease exhibition spaces to exhibitors. Maintaining the strength of our consumer exhibition events will be challenging, and our relationship with our exhibitors and/or attendees could be harmed for many reasons, including the quality of the experience at such exhibitions, our competitors developing more popular events or attracting talent from our businesses, adverse occurrences or publicity in connection with an event and changes to public tastes that are beyond our control and difficult to anticipate. If our exhibitions become less popular with attendees within the consumer exhibition organizing community, our growth strategy would be harmed, which could in turn harm our business and financial results. Maintaining the popularity of our consumer exhibition events requires that we anticipate consumer preferences and offer events that appeal to consumer attendees. The consumer attendees' preferences and tastes for these events can change and evolve rapidly, and our competitors actively seek to provide new and compelling experiences at their consumer exhibition events. If we fail to anticipate or respond quickly to changes in public taste regarding consumer events, our exhibitions may become less attractive to attendees. WE ARE VULNERABLE TO THE POTENTIAL DIFFICULTIES ASSOCIATED WITH RAPID GROWTH. We believe that our future success depends on our ability to manage the rapid growth that we expect to achieve organically and additional responsibilities that our growth will place on our management. The following factors could present us with difficulties: - a lack of sufficient executive-level personnel; - an increased administrative burden on our employees; - the inability to attract, train, manage and retain the qualified personnel necessary to manage and organize a greater number of exhibitions; and - other business activities If we fail to address these and other challenges associated with our growth, our growth itself may slow or fail to materialize, we may grow without achieving profitability, we may have difficulty with our internal controls and procedures and the quality of the exhibitions we organize may decline. Any of these could harm our business and financial results. 9 IT IS POSSIBLE THAT THE POPULARITY OF CONSUMER EXHIBITION EVENTS WILL NOT CONTINUE THEIR CURRENT GROWTH OR EVEN DECLINE. We have focused our business on organizing consumer exhibition events, including consumer related products and/ or services. Accordingly, our growth strategy is dependent upon the continued growth of the popularity of consumer exhibition events and the consumer community. However, this growth is subject to the whims of public taste, which may change over time and which may be beyond our control. While interest in consumer products and services continues to increase significantly, this increase in interest may not continue, and it is possible that the public's current level of interest in particular consumer exhibition events will decline. If either were to happen, the demand for and interest in consumer exhibition events, could fail to meet our expectations or even decline. This would have a material adverse effect on our business and financial results. WE MUST MATCH THE INNOVATION OF OUR COMPETITORS. There is currently a tremendous amount of innovation among exhibition organizing businesses, including in the different experiential aspects of exhibitions and other live performances. These include things such as video presentations, lighting, special effects, sets and other creative elements. Businesses in the exhibition organizing industry compete in part on their ability to provide experiences for their attendees that are both cutting edge and compelling. Innovation in our industry is taking place at the companies that organize large size international commercial exhibitions. We must be able to match the quality and inventiveness of these competitors at our own exhibitions. If we fail to do so, it could lead to reduced demand for tickets to our exhibitions, harm our reputation or the reputation of our exhibitions and adversely affect our business and financial performance. IF WE ARE FORCED TO CANCEL OR POSTPONE ALL OR PART OF A SCHEDULED EXHIBITION, OUR BUSINESS WILL BE ADVERSELY IMPACTED AND OUR REPUTATION MAY BE HARMED. We incur a significant amount of up-front costs when we plan and prepare for an exhibition. Accordingly, if a planned exhibition fails to occur, we would lose a substantial amount of sunk costs, fail to generate the anticipated revenue and may be forced to issue refunds for tickets sold. If we are forced to postpone a planned exhibition, we would incur substantial additional costs in order to stage the exhibition on a new date, may have reduced attendance and revenue and may have to refund money to ticketholders. In addition, any cancellation or postponement could harm both our reputation and the reputation of the particular exhibitions. We could be compelled to cancel or postpone all or part of an exhibition for many reasons, including such things as low attendance, technical problems, issues with permitting or government regulation, incidents, injuries or deaths at that exhibition or another similar event, as well as extraordinary incidents, such as terrorist attacks, mass-casualty incidents and natural disasters or similar events. We often have cancellation insurance policies in place to cover a portion of our losses if we are compelled to cancel an event or festival, but our coverage may not be sufficient and is subject to deductibles. The occurrence of an extraordinary incident at or near the site where an exhibition will be held may make it impossible or difficult to stage the exhibition or make it difficult for attendees to travel to the site of the exhibition. An extraordinary incident may also may make it inappropriate to hold an exhibition at a particular site or at a particular time. COSTS ASSOCIATED WITH, AND OUR ABILITY TO OBTAIN, ADEQUATE INSURANCE COULD ADVERSELY AFFECT OUR PROFITABILITY AND FINANCIAL CONDITION. Heightened concerns and challenges regarding property, casualty, liability, exhibitors, business interruption and other insurance coverage have resulted from security incidents, including terrorism, along with varying weather-related conditions and incidents. As a result, we may experience increased difficulty obtaining high policy limits of coverage at reasonable costs, including coverage for acts of terrorism and weather-related property damage. We cannot guarantee that our insurance policy coverage limits, including insurance coverage for property, casualty, liability, exhibitors and business interruption losses and acts of terrorism, would be adequate under the circumstances should one or multiple events occur at or near any of our venues or events, or that our insurers would have adequate financial resources to pay our related claims. 10 TO STAGE FESTIVALS IN MULTIPLE LOCATIONS, WE MAY BE REQUIRED TO TRANSPORT COMPLEX SETS AND EQUIPMENT LONG DISTANCES, WHICH CREATES INCREASED RISK THAT THEY WILL BE DAMAGED. Our consumer exhibition events sometimes require complex sets and other equipment. We will be required to transport these sets and equipment long distances by land and sea, which creates the risk that they may be damaged or lost if there is an accident or other complication during transport. These sets and equipment are very costly to create and it would be expensive and time consuming to repair or replace them. We have insurance policies in place to cover a portion of our losses for damaged or lost sets and equipment, but our coverage may not be sufficient and is subject to deductibles. Additionally, a supplier's failure to deliver the sets and equipment to us or our loss of these sets and equipment might lead to substantial expenses and could force us to delay or cancel an exhibition. Any of these could adversely affect our business, reputation and financial results. THERE IS THE RISK OF PERSONAL INJURIES AND ACCIDENTS IN CONNECTION WITH OUR LIVE MUSIC EVENTS, WHICH COULD SUBJECT US TO PERSONAL INJURY OR OTHER CLAIMS, INCREASE OUR EXPENSES AND DAMAGE OUR BRANDS. There are inherent risks in exhibitions, particularly those like ours, which involve complex booth layout/design and/or special effects. As a result, personal injuries and accidents have occurred in the exhibition industry, including some that have injured or killed employees and attendees. Such incidents at our exhibitions could subject us to claims and liabilities. Incidents in connection with our exhibitions or at any of the venues we manage could also harm our reputation with exhibitors and attendees and make it more difficult for us to obtain sponsors. Any such incident could also reduce attendance at our exhibitions, or lead to the cancelation of all or part of an exhibition, in each case leading to a decrease in our revenue. While we maintain insurance policies that provide coverage within limits that are sufficient, in management's judgment, to protect us from material financial loss for personal injuries sustained by persons at our venues or accidents in the ordinary course of business, there can be no assurance that this insurance will be adequate at all times and in all circumstances. In particular, if there were to be a major incident involving multiple deaths or injuries at one of our exhibitions or venues, it is unlikely our insurance would cover the full liability. We will be responsible for any liabilities not covered by our insurance policies, which would negatively impact our cash flows and results of operations. ACTIVITIES OR CONDUCT, SUCH AS ILLEGAL DRUG USE, AT OUR PROPERTIES OR THE EXHIBITIONS WE ORGANIZE MAY EXPOSE US TO LIABILITY, CAUSE US TO LOSE BUSINESS LICENSES OR GOVERNMENT APPROVALS, RESULT IN THE CANCELATION OF ALL OR A PART OF AN EXHIBITION OR RESULT IN ADVERSE PUBLICITY. We are subject to risks associated with activities or conduct, such as drug use at our exhibitions or venues that are illegal or violate the terms of our business licenses. Illegal activities or conduct at any of our exhibitions or venues may result in negative publicity, adverse consequences (including illness, injury or death) to the persons engaged in the illegal activity or others, and litigation against us. We have a "no tolerance" policy on illegal drug use in or around our facilities. However, such policies, no matter how well designed and enforced, cannot provide absolute assurance that the policies' objectives are achieved. Because of the inherent limitations in all control systems and policies, there can be no assurance that our policies will prevent deliberate acts by persons attempting to violate or circumvent them. The consequences of these acts may increase our costs, result in the loss or termination of leases for our venues by property owners (including governments and other parties that own the land at our venues), result in our inability to get the necessary permits and locations for our exhibitions, or lead to the cancelation of all or part of an exhibition. These consequences may also make it more difficult for us to obtain or retain sponsorships, lower consumer demand for our exhibitions, subject us to liability claims, divert management's attention from our business and make an investment in our securities unattractive to current and potential investors. These outcomes could have the effect of lowering our revenue profitability and/or our stock price. 11 WE FACE INTENSE COMPETITION IN THE EXHIBITION ORGANIZING INDUSTRIES, WHICH COULD ADVERSELY AFFECT OUR BUSINESS, FINANCIAL CONDITION AND RESULTS OF OPERATIONS. We operate in the highly competitive exhibition organizing industries, and this competition may prevent us from maintaining or increasing our current revenue. Within the exhibition organizing industry, we compete with other organizers, promoters, and/or venue operators to attract exhibitors and attendees to particular exhibitions, as well as to obtain the support of sponsors and advertisers. Our competitors include large promotion and organizing companies, some with substantial scale, that have begun to focus on consumer exhibition events, smaller organizers that focus on a single exhibition or event or a particular region or country, venue operators and other producers of live exhibitions. Some of our competitors are much larger than we are and have greater resources and stronger relationships with exhibitors, venue owners, advertisers, sponsors, and/or attendees than we do. Others have substantial experience in and strong relationships in the consumer community and are primarily focused on organizing consumer exhibition events. Our competitors may engage in more extensive development efforts for large-scale exhibitions, undertake more far-reaching marketing campaigns, adopt more aggressive pricing policies and make more attractive offers to existing and potential advertisers and sponsors. WE ARE SUBJECT TO SUBSTANTIAL GOVERNMENTAL REGULATION, AND OUR FAILURE TO COMPLY WITH THESE REGULATIONS COULD ADVERSELY AFFECT OUR BUSINESS, FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Our operations are subject to federal, state and local laws, statutes, rules, regulations, policies and procedures, both domestically and internationally, which are subject to change at any time, governing matters such as: - construction, renovation and operation of our venues; - licensing, permitting and zoning, including ordinances relating to noise, traffic and pollution; - human health, safety and sanitation requirements; - the service of food and alcoholic beverages; - working conditions, labor, minimum wage and hour, citizenship and employment laws; - the United States Americans with Disability Act(ADA); - historic landmark rules; - hazardous and non-hazardous waste and other environmental protection laws; - sales and other taxes and withholding of taxes; - privacy laws and protection of personally identifiable information; - marketing activities via the telephone and online; and - primary ticketing and ticket resale services. Our failure to comply with these laws and regulations could result in fines and proceedings against us by governmental agencies and consumers, which if material, could adversely affect our business, financial condition and results of operations. In addition, the promulgation of new laws, rules and regulations could restrict or unfavorably impact our business, which could decrease demand for consumer exhibition events, reduce revenue, increase costs and subject us to additional liabilities. Additionally, new legislation could be passed that may negatively impact our business. From time to time, federal, state and local authorities and consumers commence investigations, inquiries or litigation with respect to our compliance with applicable and laws. We may be required to incur significant legal expenses in connection with the defense of future governmental investigations and litigation. 12 A DETERIORATION IN GENERAL ECONOMIC CONDITIONS AND THEIR IMPACT ON CONSUMER AND BUSINESS SPENDING, PARTICULARLY BY EXHIBITORS AND/OR CONSUMER ATTENDEES WE TARGET FOR, WOULD ADVERSELY AFFECT OUR REVENUE AND FINANCIAL RESULTS. Our business and financial results are influenced significantly by general economic conditions, in particular, those conditions affecting discretionary consumer attendees' spending for buying tickets for our exhibitions. During past economic slowdowns and recessions, many consumer attendees reduced their discretionary spending on buying tickets for our exhibitions, and many exhibitors reduced their discretionary spending on leasing booths in our exhibitions. An economic downturn can result in reduced ticket revenue; reduced sublease rental for booths; and more limited as well as less lucrative sponsorship opportunities. Accordingly, if current economic conditions fail to improve, and especially if they deteriorate, our growth and financial results will be adversely affected. OUR OPERATIONS ARE SEASONAL AND OUR RESULTS OF OPERATIONS VARY FROM QUARTER TO QUARTER, SO OUR FINANCIAL PERFORMANCE IN CERTAIN QUARTERS MAY NOT BE INDICATIVE OF, OR COMPARABLE TO, OUR FINANCIAL PERFORMANCE IN OTHER QUARTERS. Certain of our businesses are seasonal, and this will impact our results of operations from quarter to quarter. We expect some of our important exhibitions to occur outdoors, primarily in the warmer months. As such, we expect our revenues from these exhibitions to be higher during our third and fourth quarters, and lower in our first and second quarters. Furthermore, because we expect to conduct a limited number of large exhibitions, small variations in this number from quarter to quarter can cause our revenue and net income to vary significantly for reasons that may be unrelated to the performance of our core business. Although other portions of our business are generally not subject to seasonal fluctuation or experience much lower seasonal fluctuation, such as the exhibitions held indoor, there is no assurance that we may successfully seek and organize such exhibitions. We believe our financial results and cash needs will vary significantly from quarter to quarter depending on, among other things, the timing of exhibitions and events; cancellations, ticket on-sales; capital expenditures; seasonal and other fluctuations in our exhibition organizing activity; the timing of guaranteed payments and receipt of ticket sales and rentals of subleasing booths; and financing activities. Accordingly, our results for any particular quarter may vary for a number of reasons, including due to the seasonality of our underlying businesses, and we caution investors to evaluate our quarterly results in light of these factors. WE DEPEND ON RELATIONSHIPS WITH KEY EVENT PROMOTERS; EXECUTIVES; MANAGERS; EXHIBITORS; AND ADVERTISERS, AND ADVERSE CHANGES IN THESE RELATIONSHIPS COULD ADVERSELY AFFECT OUR BUSINESS, FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Our management and promotion on exhibitions are particularly dependent upon personal relationships, such as promoters; managers and/or executives of certain exhibition centers or venues; and advertisers. Due to the importance of such contacts, the loss of any of our officers or other key personnel who have such relationships could adversely affect our exhibitions management and promotion. While we have hiring policies and procedures and conduct background checks of our officers, they may engage in conduct or have in the past engaged in conduct we do not endorse or that is otherwise improper, which may result in reputational harm to us. In the past, we have terminated our relationships with such personnel, but we cannot provide any assurances that we will learn of misconduct. Also, some of our officers are replaced with individuals who do not have such relationship and experiences, and therefore, our competitive position and financial condition could be harmed. 13 WE RELY ON KEY MEMBERS OF MANAGEMENT, PARTICULARLY THE PRESIDENT, MR.EDWIN KWONG, AND THE LOSS OF HIS SERVICES COULD ADVERSELY AFFECT OUR SUCCESS, DEVELOPMENT AND FINANCIAL CONDITION. Our success depends, to a large degree, upon certain key members of our management, particularly our President, Edwin Kwong. Our executive team's expertise and experience in organizing exhibitions, particularly those focused on consumer exhibition events, have been and will continue to be a significant factor in our growth and ability to execute our business strategy. The loss of any of our executive officers and directors could slow the growth of our business, or it may cease to operate at all, which may result in the total loss of your investment. WE MAY NOT BE ABLE TO ATTRACT AND RETAIN QUALIFIED PERSONNEL. Our ability to expand operations to accommodate our anticipated growth will depend on our ability to attract and retain qualified personnel. However, competition for the types of employees we seek is intense. We face particular challenges in recruiting and retaining personnel who have experience in organizing consumer exhibition events; seeking suitable exhibition spaces; negotiating with exhibitors on subleasing booths; and/or promoting as well as advertising the exhibitions. Our ability to meet our business development objectives will depend in part on our ability to recruit, train and retain top quality personnel with advanced skills and experiences who understand the various aspects of consumer exhibition organizing. We cannot provide any assurance that we will be able to attract such qualified personnel to execute our business strategies or develop and expand our business. If we are unable to engage and retain the necessary and qualified personnel, our business may be materially and adversely affected. WE MAY BE UNABLE TO ADEQUATELY PROTECT OUR EXHIBITORS' INTELLECTUAL PROPERTY RIGHTS OR MAY BE ACCUSED OF INFRINGING UPON INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES. We may be unable to detect unauthorized use of, or otherwise sufficiently protect, the exhibitors' intellectual property rights or may be accused of infringing upon intellectual property rights of third parties. We rely on a combination of laws and contractual restrictions with employees, exhibitors, attendees, and others to establish and protect these proprietary rights. Despite these precautions, it may be possible for a third party to copy or otherwise obtain or use proprietary information, trademarks, patents, or copyrighted material without authorization which, if discovered, might require legal action to correct. Our failure to protect exhibitors' intellectual property rights in a meaningful manner or challenges to related contractual rights could result in the erosion of our reputations and limit our ability to secure a opportunities to organize exhibitions, which could adversely affect our business, financial condition, and results of operations. WE DEPEND ON OUR ABILITY TO LEASE EXHIBITION VENUES FOR OUR EXHIBITIONS, AND IF WE ARE UNABLE TO DO SO ON ACCEPTABLE TERMS, OR AT ALL, OUR RESULTS OF OPERATIONS COULD BE ADVERSELY AFFECTED. In addition to ticket sales, we generate revenues by receiving rentals through sublease booths and/or other available exhibition spaces to exhibitors. For these events, we generally lease and operate a number of exhibition venues under various agreements which include leases; sublease; and/or licenses with third parties. Some of the leases may be between us and governmental entities. Our long-term success will depend in part on the availability of exhibition venues, our ability to lease these venues and our ability to enter into booking agreements upon their expiration. As many of these agreements are with third parties over whom we have little or no control, including the government, we may be unable to renew these agreements or enter into new agreements on acceptable terms or at all, and may be unable to obtain favorable agreements with venues, which could adversely affect our business, financial condition, and results of operations. 14 OUR LIMITED OPERATING HISTORY MAKES IT DIFFICULT TO EVALUATE OUR CURRENT BUSINESS AND FUTURE PROSPECTS, AND WE MAY BE UNSUCCESSFUL IN EXECUTING OUR BUSINESS. We began operations as Show King Holdings Inc. on May 23, 2013, and were incorporated as Show King Holdings Inc. on May 23, 2013 in Nevada. We have a limited operating history for investors to evaluate the potential of our business development. The likelihood of our success must be considered in light of the problems, expenses, difficulties, complications and delays frequently encountered by a new company starting a new business enterprise. Because we have a limited operating history, we cannot assure you that our business will be profitable or that we will ever generate sufficient revenue to fully meet our expenses and support our anticipated activities. WE MAY NEED ADDITIONAL CAPITAL TO DEVELOP OUR BUSINESS. The development of our business will require the commitment of substantial resources to implement the next stages of our business plan. Currently, we have no established bank-financing arrangements. Therefore, it is likely we may need to seek additional financing through loan, joint venture, mortgage of land, and/or subsequent future private offerings of our equity securities. We cannot give you any assurance that any additional financing will be available to us or, if available, will be on terms favorable to us. The sale of additional equity securities will result in dilution to our stockholders. The occurrence of indebtedness would result in increased debt service obligations and could require us to agree to operating and financing covenants that would restrict our operations. If adequate additional financing is not available on acceptable terms, we may not be able to implement our business development plans or continue our business operations. Risks related to our common stock and this offering WE ARE AN "EMERGING GROWTH COMPANY" AND ANY DECISION ON OUR PART TO COMPLY ONLY WITH CERTAIN REDUCED DISCLOSURE REQUIREMENTS APPLICABLE TO "EMERGING GROWTH COMPANIES" COULD MAKE OUR COMMON STOCK LESS ATTRACTIVE TO INVESTORS. We are an "emerging growth company," as defined in the Jumpstart Our Startup Businesses Act (the "JOBS Act"), and, for as long as we continue to be an "emerging growth company," we have elected to take advantage of exemptions from various reporting requirements applicable to other public companies but not to "emerging growth companies," including, but not limited to, not being required to comply with the auditor attestation requirements of Section404 of the Sarbanes-Oxley Act of 2002, reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements, and exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and shareholder approval of any golden parachute payments not previously approved. We could be an "emerging growth company" for up to five years or until the earliest of (i)the last day of the first fiscal year in which our annual gross revenues exceed $1 billion, (ii)the date that we become a "large accelerated filer" as defined in Rule12b-2 under the Exchange Act, which would occur if the market value of our common stock held by non-affiliates exceeds $700 million as of the last business day of our most recently completed second fiscal quarter, or (iii)the date on which we have issued more than $1 billion in non-convertible debt during the preceding three year period. In addition, Section 107 of the JOBS Act also provides that an "emerging growth company" can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act of 1933, as amended (the "Securities Act"), for complying with new or revised accounting standards. In other words, because we are an "emerging growth company," we can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. 15 BECAUSE WE HAVE ELECTED TO DEFER COMPLIANCE WITH NEW OR REVISED ACCOUNTING STANDARDS, OUR FINANCIAL STATEMENT DISCLOSURE MAY NOT BE COMPARABLE TO SIMILAR COMPANIES. We have elected to use the extended transition period for complying with new or revised accounting standards under Section 102(b)(1) of the JOBS Act. This allows us to delay the adoption of new or revised accounting standards that have different effective dates for public and private companies until those standards apply to private companies. Because of this election, our financial statements may not be comparable to companies that comply with public company effective dates. OUR STATUS AS AN "EMERGING GROWTH COMPANY" UNDER THE JOBS ACT OF 2 Because of the exemptions from various reporting requirements provided to us as an "emerging growth company," and because of the extended transition period emerging growth companies are allowed for complying with new or revised financial accounting standards, we may be less attractive to investors and it may be difficult for us to raise additional capital as and when we need it. Investors may be unable to compare our business with other companies in our industry if they believe that our financial accounting is not as transparent as other companies in our industry. If we are unable to raise additional capital as and when we need it, our financial condition and results of operations may be materially and adversely affected. WE MAY NEVER PAY ANY DIVIDENDS TO STOCKHOLDERS. We have never declared or paid any cash dividends or distributions on our capital stock. We currently intend to retain our future earnings, if any, to support operations and to finance expansion and, therefore, we do not anticipate paying any cash dividends on our common stock in the foreseeable future. The declaration, payment and amount of any future dividends will be made at the discretion of the board of directors and will depend upon, among other things, the results of our operations, cash flows and financial condition, operating and capital requirements, and other factors as the board of directors considers relevant. There is no assurance that future dividends will be paid and, if dividends are paid, there is no assurance with respect to the amount of any such dividend. OUR BYLAWS PROVIDE FOR INDEMNIFICATION OF OFFICERS AND DIRECTORS AT OUR EXPENSE AND LIMIT THEIR LIABILITY WHICH MAY RESULT IN A MAJOR COST TO US AND HURT THE INTERESTS OF OUR STOCKHOLDERS BECAUSE CORPORATE RESOURCES MAY BE EXPENDED FOR THE BENEFIT OF OFFICERS AND/OR DIRECTORS. Our bylaws and applicable Nevada law provide for the indemnification of our directors, officers, employees and agents, under certain circumstances, against attorney's fees and other expenses incurred by them in any litigation to which they become a party arising from their association with or activities conducted on our behalf. We will also bear the expenses of such litigation for any of our directors, officers, employees or agents upon such person's written promise to repay us if it is ultimately determined that any such person shall not have been entitled to indemnification. This indemnification policy could result in substantial expenditures by us which we will be unable to recoup. At this time we do not carry liability insurance for our officers and directors. We have been advised that, in the opinion of the SEC, indemnification for liabilities arising under federal securities laws is against public policy as expressed in the Securities Act and is, therefore, unenforceable. In the event that a claim for indemnification for liabilities arising under federal securities laws, other than the payment by us of expenses incurred or paid by a director, officer or controlling person in the successful defense of any action, suit or proceeding, is asserted by a director, officer or controlling person in connection with the securities being registered, we will (unless in the opinion of our counsel, the matter has been settled by controlling precedent) submit to a court of appropriate jurisdiction, the question whether indemnification by us is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. The legal process relating to this matter if it were to occur is likely to be very costly and may result in us receiving negative publicity, either of which factors is likely to materially reduce the market and price for our shares, if such a market ever develops. 16 OUR COMMON STOCK IS CONSIDERED A PENNY STOCK, WHICH MAY BE SUBJECT TO RESTRICTIONS ON MARKETABILITY, SO YOU MAY NOT BE ABLE TO SELL YOUR SHARES. If our common stock becomes tradable in the secondary market, we will be subject to the penny stock rules adopted by the Securities and Exchange Commission that require brokers to provide extensive disclosure to their customers prior to executing trades in penny stocks. These disclosure requirements may cause a reduction in the trading activity of our common stock, which in all likelihood would make it difficult for our stockholders to sell their securities. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system). Penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer's account. The broker-dealer must also make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. These requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security that becomes subject to the penny stock rules. The additional burdens imposed upon broker-dealers by such requirements may discourage broker-dealers from effecting transactions in our securities, which could severely limit the market price and liquidity of our securities. These requirements may restrict the ability of broker-dealers to sell our common stock and may affect your ability to resell our common stock. THERE IS NO ASSURANCE OF THE DEVELOPMENT OF A PUBLIC MARKET FOR OUR COMMON STOCK OR THAT OUR COMMON STOCK WILL EVER TRADE ON A RECOGNIZED EXCHANGE. THEREFORE, YOU MAY BE UNABLE TO LIQUIDATE YOUR INVESTMENT IN OUR STOCK. There is no established public trading market for our common stock. Our shares have not been listed or quoted on any exchange or quotation system. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTCBB, nor can there be any assurance that such an application for quotation will be approved or that a regular trading market will develop or that, if developed, such a market will be sustained. In the absence of a trading market, investors may be unable to liquidate their investments. IF WE ARE DEEMED TO BE AN INVESTMENT COMPANY, WE MAY BE REQUIRED TO INSTITUTE BURDENSOME COMPLIANCE REQUIREMENTS AND OUR ACTIVITIES MAY BE RESTRICTED, WHICH MAY MAKE IT DIFFICULT FOR US TO COMPLETE STRATEGIC ACQUISITIONS OR EFFECT COMBINATIONS. If we are deemed an investment company under the Investment Company Act of 1940 (the "Investment Company Act"), our business would be subject to applicable restrictions under that Act, which could make it impracticable for us to continue our business as contemplated. We believe our company is not an investment company due to the exemption under Section3(b)(1) of the Investment Company Act because we are primarily engaged in a non-investment company business. We intend to conduct our operations so that we will not be deemed an investment company. However, if we were to be deemed an investment company, restrictions imposed by the Investment Company Act , including limitations on our capital structure and our ability to transact with affiliates, could make it impractical for us to continue our business as contemplated. 17 USE OF PROCEEDS We will not receive any proceeds from the sale of our common stock by the selling security holders. All of the net proceeds from the sale of our common stock will go to the selling security holders as described below in the sections entitled "Selling Security Holders" and "Plan of Distribution." We have agreed to bear the expenses relating to the registration of our common stock for the selling security holders. DETERMINATION OF OFFERING PRICE Since our common stock is not listed or quoted on any exchange or quotation system, the offering price of the shares of our common stock was arbitrarily determined. The offering price of the shares of our common stock does not necessarily bear any relationship to our book value, assets, past operating results, financial condition or any other established criteria of value. The facts considered in determining the offering price were our financial condition and prospects, our limited operating history and the general condition of the securities market. Although our common stock is not listed on a public exchange, we will be filing to obtain a listing on the OTCBB concurrently with the filing of the effective notice of this prospectus. In order to be quoted on the OTCBB, a market maker must file an application on our behalf in order to make a market for our common stock. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTCBB, nor can there be any assurance that such an application for quotation will be approved. In addition, there is no assurance that our common stock will trade at market prices in excess of the initial offering price as prices for the common stock in any public market which may develop will be determined in the marketplace and may be influenced by many factors, including the stock's depth and liquidity. DILUTION The common stock to be sold by the selling stockholders provided in the "Selling Security Holders" section is common stock that is currently issued. Accordingly, there will be no dilution to our existing stockholders. 18 SELLING SECURITY HOLDERS Name of Selling Stockholder and Position, Office or Material Relationship with Company Common Shares Owned by the Selling Stockholder(1) Total Shares to be Registered Pursuantto this Offering Percentage of Common Stock Before Offering Number of Shares Owned by Selling Stockholder After Offering and Percent of Total Issued and Outstanding(2) Edwin Kwong (3) 24,780,000 163,800 92.22% 24,616,200 91.61% Scarlett PaiChun Kwong 100,000 1,000 0.37% 99,000 * Tiffany Tzouyi Kwong 100,000 1,000 0.37% 99,000 * Justina Juenyi Kwong (5) 100,000 1,000 0.37% 99,000 * Kathy Li 25,000 25,000 0.09% 0 * Edmond Che Kin Kwong 35,000 35,000 0.13% 0 * Victor CheYin Kwong 100,000 30,000 0.37% 70,000 * Gary C. Kwong 30,000 30,000 0.11% 0 * Connie Chia-Lin Luu 30,000 30,000 0.11% 0 * Angela Sun Chang 25,000 25,000 0.09% 0 * Anthony Steven Lam 5,000 5,000 0.02% 0 * Allen Chirk Chu 10,000 10,000 0.04% 0 * Dan Chirk Chu 10,000 10,000 0.04% 0 * HongFu Yu 10,000 10,000 0.04% 0 * Alex PaiLun Chao 15,000 15,000 0.06% 0 * Wei Sho Pao 10,000 10,000 0.04% 0 * Kenneth Ken-Yee Pao 25,000 25,000 0.09% 0 * Bruce Kenning Pao 25,000 25,000 0.09% 0 * Peter Gin Lee 5,000 5,000 0.02% 0 * Chen Yang 10,000 10,000 0.04% 0 * Ning Yang 5,000 5,000 0.02% 0 * Kim Wah Wong 25,000 25,000 0.09% 0 * Noman Y. Shiau 10,000 10,000 0.04% 0 * Perry Torng 5,000 5,000 0.02% 0 * Jennifer Pihsia Fan 20,000 20,000 0.07% 0 * LaiKit Lew 10,000 10,000 0.04% 0 * WeiLi Lin 10,000 10,000 0.04% 0 * Jimmy Yeh 20,000 20,000 0.07% 0 * Anita Yu Lee 25,000 25,000 0.09% 0 * Seng Yue 25,000 25,000 0.09% 0 * Amber L. Suriano 20,000 20,000 0.07% 0 * Cindy Lou Ponce De Leon 20,000 20,000 0.07% 0 * Rodolfo Alfonso Marroquin 5,000 5,000 0.02% 0 * George Stanley Karthan 20,000 20,000 0.07% 0 * Craig Marvin Rosato 10,000 10,000 0.04% 0 * Edward Yu Shu Pan 25,000 25,000 0.09% 0 * Max Hwang 25,000 25,000 0.09% 0 * Teresa Tehsha Ning 25,000 25,000 0.09% 0 * Patrick Wong 25,000 25,000 0.09% 0 * Chen, Li Hsing 25,000 25,000 0.09% 0 * Chang, Hsien-Li 20,000 20,000 0.07% 0 * Huang, Stella 20,000 20,000 0.07% 0 * Chung, Shirley Guey-Shiang 25,000 25,000 0.09% 0 * Ocean Reserve Ltd. 1,000,000 10,000 3.72% 990,000 3.68% Total 26,870,000 896,800 100% 25,973,200 96.66% * Less than 1% (1) Beneficial ownership is determined in accordance with SEC rules and generally includes voting or investment power with respect to the securities. (2) Assumes all of the shares of common stock offered are sold and 26,870,000 shares of common stock are issued and outstanding as of June 12, 2014 (3) Edwin Kwong is our President/ Director/ Chief Financial Officer/ Secretary of the company. (4) Scarlett PaiChun Kwong is Mr. Kwong's wife. (5)Tiffany Tzouyi Kwong and Justina Juenyi Kwong are Mr, Kwong's daughters. 19 PLAN OF DISTRIBUTION The selling stockholders may sell some or all of their shares at a fixed price of $.20 per share until our shares are quoted on the OTCBB and thereafter at prevailing market prices or privately negotiated prices. Prior to being quoted on the OTCBB, stockholders may sell their shares in private transactions to other individuals. Although our common stock is not listed on a public exchange, we will be filing to obtain a listing on the OTCBB concurrently with the filing of this prospectus. In order to be quoted on the OTCBB, a market maker must file an application on our behalf in order to make a market for our common stock. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTCBB, nor can there be any assurance that such an application for quotation will be approved. However, sales by selling stockholders must be made at the fixed price of $.20 until a market develops for the stock. Once a market has developed for our common stock, the shares may be sold or distributed from time to time by the selling stockholders, who may be deemed to be underwriters, directly to one or more purchasers or through brokers or dealers who act solely as agents, at market prices prevailing at the time of sale, at prices related to such prevailing market prices, at negotiated prices or at fixed prices, which may be changed. The distribution of the shares may be effected in one or more of the following methods: - ordinary brokers transactions, which may include long or short sales; - transactions involving cross or block trades on any securities exchange or market where our common stock is trading: - through direct sales to purchasers or sales effected through agents; - through transactions in options, swaps or other derivatives (whether exchange listed or otherwise); or - any combination of the foregoing. In addition, the selling stockholders may enter into hedging transactions with broker-dealers who may engage in short sales, if short sales are permitted, of shares in the course of hedging the positions they assume with the selling stockholders. The selling stockholders may also enter into option or other transactions with broker-dealers that require the delivery by such broker-dealers of the shares, which shares may be resold thereafter pursuant to this prospectus. None of the selling security holders are broker-dealers or affiliates of broker-dealers. We will advise the selling stockholders that the anti-manipulation rules of Regulation M under the Exchange Act may apply to sales of shares in the market and to the activities of the selling stockholders and their affiliates. In addition, we will make copies of this prospectus (as it may be supplemented or amended from time to time) available to the selling stockholders for the purpose of satisfying the prospectus delivery requirements of the Securities Act. The selling stockholders may indemnify any broker-dealer that participates in transactions involving the sale of the shares against certain liabilities, including liabilities arising under the Securities Act. 20 Brokers, dealers or agents participating in the distribution of the shares may receive compensation in the form of discounts, concessions or commissions from the selling stockholders and/or the purchasers of shares for whom such broker-dealers may act as agent or to whom they may sell as principal, or both (which compensation as to a particular broker-dealer may be in excess of customary commissions). Neither the selling stockholders nor we can presently estimate the amount of such compensation. We know of no existing arrangements between the selling stockholders and any other stockholder, broker, dealer or agent relating to the sale or distribution of the shares. We will not receive any proceeds from the sale of the shares of the selling stockholders pursuant to this prospectus. We have agreed to bear the expenses of the registration of the shares, including legal and accounting fees, and such expenses are estimated to be approximately $35,000. Notwithstanding anything set forth herein, no FINRA member will charge commissions that exceed 8% of the total proceeds of the offering. DESCRIPTION OF SECURITIES TO BE REGISTERED General We are authorized to issue an aggregate number of 70,000,000 shares of capital stock, $0.10 par value per share. Common Stock We are authorized to issue 70,000,000 shares of common stock, $0.1 par value per share. As of December 31, 2014, we have 26,870,000shares of common stock issued and outstanding. Each share of common stock shall have one (1) vote per share for all purposes. Our common stock does not provide for preemptive, subscription or conversion rights and there are no redemption or sinking fund provisions or rights. Our common stockholders are not entitled to cumulative voting for election of directors to our board of directors. Preferred Stock Currently we have no shares of preferred stock authorized, issued or outstanding. Dividends We have not paid any cash dividends to our stockholders. The declaration of any future cash dividends is at the discretion of our board of directors and depends upon our earnings, if any, as well as our capital requirements and financial position, our general economic conditions, and other pertinent conditions. It is our present intention not to pay any cash dividends in the foreseeable future, but rather to reinvest earnings, if any, in our business operations. Warrants There are no outstanding warrants to purchase our securities. Options There are no outstanding options to purchase our securities. Transfer Agent and Registrar Currently, we do not have transfer agent. 21 INTERESTS OF NAMED EXPERTS AND COUNSEL No expert or counsel named in this prospectus as having prepared or certified any part of this prospectus or having given an opinion upon the validity of the securities being registered or upon other legal matters in connection with the registration or offering of the common stock was employed on a contingency basis or had, or is to receive in connection with the offering, a substantial interest, direct or indirect, in the registrant or any of its parents or subsidiaries. Nor was any such person connected with the registrant or any of its parents or subsidiaries as a promoter, managing or principal underwriter, voting trustee, director, officer or employee. Chiang, Tien Jen, Attorney at Law, has passed on the validity of the common stock being offered pursuant to this registration statement. The financial statements for the year ended December 31, 2014 and 2013, included in this prospectus and Registration Statement, have been audited by KCC & Associates. Such financial statements have been so included herein in reliance upon the reports of such firm given upon their authority as experts in accounting and auditing. INFORMATION ABOUT THE REGISTRANT DESCRIPTION OF BUSINESS We were incorporated in the State of Nevada on May 23, 2013 as Show King Holdings Inc. and our fiscal year end is December 31. We operate our business through our wholly owned subsidiaries, GUI Corp., a California corporation, and Mega Show Corp., a Nevada corporation, to organize consumer exhibition events by planning; seeking and obtaining the suitable spaces for; and promoting such exhibitions. Specifically, regarding exhibition planning, we determine the exhibition theme and how to perform the exhibition based on the exhibitors' different topics or the mediums to be featured. Such planning requires us to set objectives; timescales; space requirements; key message(s) to be communicated; products and/or services to be exhibited; stand staff selection and training, and pre-show, at-showand post-show promotional activity. Additionally, such planning requires us to decide the suitable exhibition locations and manage exhibition budget through a considerate process involving the sponsor, planning committee and coordinator. Regarding obtaining suitable exhibition spaces, we lease the spaces that meet the specific requirements necessary for conducting exhibitions. These specific requirements include, but are not limited to, lighting; storage; demonstrations; sound; music; booth dispensing; and/or booth design. In obtaining such exhibition spaces, we are required to comply with the Americans with Disabilities Act (ADA), and are encouraged to be sensitive, and as reasonably accommodating as possible, to visitors with disabilities. Our business strategy is to generate revenue mainly through (1) the ticket sales from the exhibitions, and (2) the rental made by sublease of exhibition spaces to exhibitors, such as sublease of booth. Because the exhibition organizing business requires significant financial resources, we may need to seek additional financing to develop and sustain our operations. We plan to obtain financing by loan, joint venture, mortgage of land, and/or private placement of our equity securities . No assurance can be given that such financing will be available to us , or on favorable terms. Unless such additional financing is available to us , our organizing activities may be materially adversely affected and you may lose your entire investment. We have no financing commitment at this time. 22 Marketing We promote exhibitions by soliciting and coordinating exhibitors; co-organizers; sponsors; and/or visitors. Furthermore, we promote exhibitions by radios; newspapers; bulletins ; and/or other methods. Website Development We have secured a URL and are in developing it to promote us to prospective exhibitors; visitors; and sponsors. All exhibitors will be able to contact us via the telephone or email. Competition The exhibition organizing industry is intensely competitive. The barriers to enter the industry is low, and an organizer lacking sufficient experience; financing; and/ or media sources is vulnerable, since it does not have any bargaining power with the exhibitors; exhibitors are able to extract many favors, such as price discounts and prime corner locations. Also, in cities where one exhibition center has total domination, the owner of the center (main supplier) has significant bargaining power on negotiation with exhibition organizer on leasing exhibition spaces. The industry is currently evolving in such a way that multinational organizers will be able to dominate this business area because their control over key sources, such as long term cooperation with international exhibition centers and plentiful experience, and sufficient financing. Such organizers have numerous competitive advantages, such as the ability to acquire financing for their organizing activities and expand its market by merger and/or acquisition of other organizers. All of our competitors will likely be organizers of substantially larger size and capacity, with far greater financial and personnel resources and longer operating histories, and may be better able to acquire properties, personnel and financing, and enter into more favorable arrangement on exhibition organizing business. Insurance We do not maintain any insurance and do not intend to maintain insurance in the future. Because we do not have any insurance, if we become a party to a lawsuit, we may not have sufficient funds to defend the litigation. If that occurs a judgment could be rendered against us, which could cause us to cease operations. DESCRIPTION OF PROPERTY OFFICE Show King Holdings Inc. presently rents an office in Nevada. Our office is at the following location: Show King Holdings Inc. Suite 23, 3301 Spring Mountain Road, Las Vegas, Nevada 89102; 702-776-8066 (phone), 702-776-8809 (fax). LEGAL PROCEEDINGS From time to time, we may become involved in various lawsuits and legal proceedings which arise in the ordinary course of business. However, litigation is subject to inherent uncertainties, and an adverse result any such matter may arise from time to time that may harm our business. We are currently not aware of any such legal proceedings or claims that we believe will have a material adverse effect on our business, financial condition or operating results. Pursuant to Item 401(f) of Regulation S-K, there are no events that occurred during the past ten (10) years that are material to an evaluation of the ability or integrity of any director, person nominated to become a director or executive officer of the registrant: - No petition under the Federal bankruptcy laws or any state insolvency law was filed by or against, or a receiver, fiscal agent or similar officer was appointed by a court for the business or property of such person, or any partnership in which he was a general partner at or within two years before the time of such filing, or any corporation or business association of which he was an executive officer at or within two years before the time of such filing; 23 - Such person has not been convicted in a criminal proceeding and is not named subject of a pending criminal proceeding; - Such person was not the subject of any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining him from, or otherwise limiting, the following activities; - Acting as a futures commission merchant, introducing broker, commodity trading advisor, commodity pool operator, floor broker, leverage transaction merchant, any other person regulated by the Commodity Futures Trading Commission, or an associated person of any of the foregoing, or as an investment adviser, underwriter, broker or dealer in securities, or as an affiliated person, director or employee of any investment company, bank, savings and loan association or insurance company, or engaging in or continuing any conduct or practice in connection with such activity; - Engaging in any type of business practice; or - Engaging in any activity in connection with the purchase or sale of any security or commodity or in connection with any violation of Federal or State securities laws or Federal commodities laws; - Such person was not the subject of any order, judgment or decree, not subsequently reversed, suspended or vacated, of any Federal or State authority barring, suspending or otherwise limiting for more than 60 days the right of such person to engage in any activity described in Regulation S-K, Item 401 paragraph (f)(3)(i) entitled Involvement in Certain Legal Proceedings , or to be associated with persons engaged in any such activity; - Such person was not found by a court of competent jurisdiction in a civil action or by the Commission to have violated any Federal or State securities law, and the judgment in such civil action or finding by the Commission has not been subsequently reversed, suspended, or vacated; - Such person was not found by a court of competent jurisdiction in a civil action or by the Commodity Futures Trading Commission to have violated any Federal commodities law, and the judgment in such civil action or finding by the Commodity Futures Trading Commission has not been subsequently reversed, suspended or vacated; - Such person was not the subject of, or a party to, any Federal or State judicial or administrative order, judgment, decree, or finding, not subsequently reversed, suspended or vacated, relating to an alleged violation of: - Any Federal or State securities or commodities law or regulation; or - Any law or regulation respecting financial institutions or insurance companies including, but not limited to, a temporary or permanent injunction, order of disgorgement or restitution, civil money penalty or temporary or permanent cease-and-desist order, or removal or prohibition order; or - Any law or regulation prohibiting mail or wire fraud or fraud in connection with any business entity; or - Such person was not the subject of, or a party to, any sanction or order, not subsequently reversed, suspended or vacated, of any self-regulatory organization (as defined in Section 3(a)(26) of the Exchange Act (15 U.S.C. 78c(a)(26))), any registered entity (as defined in Section 1(a)(29) of the Commodity Exchange Act (7 U.S.C. 1(a)(29))), or any equivalent exchange, association, entity or organization that has disciplinary authority over its members or persons associated with a member. MARKET PRICE OF AND DIVIDENDS ON THE REGISTRANT'S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS There is presently no public market for our shares of common stock. We anticipate applying for quotation of our common stock on the OTCBB upon the effectiveness of the registration statement of which this prospectus forms a part. However, we can provide no assurance that our shares of common stock will be quoted on the OTCBB or, if quoted, that a public market will materialize. If our common stock becomes tradable in the secondary market, we will be subject to the penny stock rules adopted by the Securities and Exchange Commission that require brokers to provide extensive disclosure to their customers prior to executing trades in penny stocks. These disclosure requirements may cause a reduction in the trading activity of our common stock, which in all likelihood would make it difficult for our stockholders to sell their securities. 24 Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system). Penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer's account. The broker-dealer must also make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. These requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security that becomes subject to the penny stock rules. The additional burdens imposed upon broker-dealers by such requirements may discourage broker-dealers from effecting transactions in our securities, which could severely limit the market price and liquidity of our securities. These requirements may restrict the ability of broker-dealers to sell our common stock and may affect your ability to resell our common stock. Holders of Capital Stock As of December 31, 2014 we had 44 Shareholders of our common stock. Rule 144 Shares As of the date of this registration statement, we do not have any shares of our common stock that are currently available for sale to the public in accordance with the volume and trading limitations (applicable only to affiliates) of Rule 144. In general, under Rule 144, as currently in effect, a person who has beneficially owned shares of a company's common stock for at least one year is entitled to sell within any three month period a number of shares that does not exceed 1% of the number of shares of the company's Common Stock then outstanding which, in our case, would equal approximately 85,000 shares of our Common Stock as of the date of this prospectus. Sales under Rule 144 are also subject to manner of sale provisions and notice requirements and to the availability of current public information about the company. Under Rule 144(b)(1)(i), a person who is not one of the company's affiliates at any time during the three months preceding a sale, and who has beneficially owned the shares proposed to be sold for at least six months, is entitled to sell shares without complying with the manner of sale, public information, volume limitation or notice provisions of Rule 144. Stock Option Grants We do not have any stock option plans. Registration Rights We have not granted registration rights to the selling stockholders or to any other persons. Transfer Agent and Registrar Currently, we do not have transfer agent. Dividend Policy We do not currently intend to pay any cash dividends in the foreseeable future on our common stock and instead intend to retain earnings, if any, for future operation and expansion. Any decision to declare and pay dividends in the future will be made at the discretion of our board of directors and will depend on, among other things, our results of operations, cash requirements, financial condition, contractual restrictions and any other factors that our board of directors deems relevant. 25 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULT OF OPERATIONS The following discussion and analysis of the results of operations and financial condition of Show King Holdings Inc. ("Show King" or the "Company") should be read in conjunction with our financial statements that are included elsewhere in this Registration Statement on Form S-1. References in this Management's Discussion and Analysis of Financial Condition and Results of Operations or Plan of Operations to "us," "we," "our" and similar terms refer to the Company. This discussion includes forward-looking statements based upon current expectations that involve risks and uncertainties, such as plans, objectives, expectations and intentions. Actual results and the timing of events could differ materially from those anticipated in these forward-looking statements. Words such as "anticipate," "estimate," "plan," "continuing," "ongoing," "expect," "believe," "intend," "may," "will," "should," "could" and similar expressions are used to identify forward-looking statements. Plan of operations Show King Holdings Inc. was incorporated in the State of Nevada on May 23, 2013 to organize consumer exhibition events through its two wholly owned subsidiaries, GUI Corp., a California corporation, and Mega Show Corp., a Nevada corporation. Our business plan for the next seven months includes the following anticipated milestones: 1. Seeking to organize consumer exhibition event s- throughout the life of Company Our plan of seeking to organize consumer exhibition events includes: seeking to be (1) approved by state government to organize such exhibitions within its jurisdiction; (2) complying all statutory and legal requirements related to organizing such exhibitions; (3) strengthen and maintain relationships with exhibitors, advertisers, executives or owners of exhibition spaces, and attendees; and (4) seeking any opportunities for organizing such exhibitions. Seeking to organize consumer exhibition events is an ongoing effort that will continue during the life of the Company. To facilitate our organizing efforts, we may actively seek additional financing on favorable terms to continue and strengthen our ability to organize such exhibitions. We plan to obtain such financing by loan, joint venture, mortgage of land, and/or private placement of our equity securities. But, there can be no assurance we will be funded as such. Thus, there can be no assurance we will successfully seek to organize exhibitions and retain experienced personals. 2. Seeking suitable exhibition spaces - throughout the life of Company We will continue to obtain or lease the spaces that meet the specific requirements necessary for conducting exhibitions, and will sublease such spaces to exhibitors for the purpose to receiving rentals. In the efforts to obtain; lease; and/or sublease out such spaces for exhibition uses, we need to review and negotiate many license, lease, and sublease agreements, and assure that the exhibition uses of such spaces comply with all related regulations and laws of state and federal governments. To facilitate the efforts seeking suitable exhibition spaces, we may actively seek additional financing on favorable terms to continue and strengthen our ability to seek such spaces. We plan to obtain such financing by loan, joint venture, mortgage of land, and/or private placement of our equity securities. But, there can be no assurance we will be funded as such. Thus, there can be no assurance we will successfully seek and obtain suitable exhibition spaces. 3. Retaining and training experienced qualified personals- throughout the life of Company Retaining and training experienced, proper and qualified management is an ongoing effort that will continue during the life of the Company. To retain qualified and experienced personals who is expertise to various aspects of business in organizing consumer exhibition events, we may actively seek additional financing on favorable terms to continue and strengthen our ability to retain such personals. We plan to obtain such financing by loan, joint venture, mortgage of land, and/ or private placement of our equity securities. But, there can be no assurance we will be funded as such. Thus, there can be no assurance we will successfully retain experienced personals. 26 4. Acquisition or setting up additional companies -throughout the life of Company We acquired GUI Corp., a California corporation, and set up Mega Show Corp., a Nevada corporation, respectively on December 21 and 31, 2014. With the acquisition of GUI Corp. and setting up of Mega Show Corp., we are operating and developing our business in organizing consumer exhibition events, an ongoing process in our development. Operating History With our subsidiary, GUI Corp., we have a operating history since 2000 and demonstrated that we will be able to sustain our exhibition organizing business. However, our business remains subject to risks inherent in growing an enterprise, including possible insufficiency of our ability to maintain the strength of our consumer exhibition events . Results of Operations For the period ended December 31, 2014, our revenue is $0. Operating Expenses for the period ended December 31, 2014 is $290. Capital Resources and Liquidity We expect the running of Show King Holdings Inc. requires approximately to carry out planned operations for the next 12 months. As of December 31, 2014, we had $153,921 cash in the bank, and we may need additional financing to sustain our businesses. We will actively seek additional financing by loan, joint venture, mortgage of land, and/or private placement of our equity securities. But, there can be no assurance we will be funded as such. And, there can be no assurance that our existing shareholders will provide us with additional capital. Finally, if we are unable to generate sufficient revenue and/or obtain additional funding, we may have to cease operations entirely. We cannot guarantee that our operations and proceeds from any financing will be sufficient for us to continue as going concern. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. Going Concern We had an accumulated deficit of $4,215 as of December 31, 2014, and had no revenue from operations. We face all the risks common to companies at the development stage, including capitalization and uncertainty of funding sources, high initial expenditure levels, uncertain revenue streams, and difficulties in managing growth. Based on these assumptions, our auditor has expressed substantial doubt about our ability to continue as a going concern. Critical Accounting Policies It is our goal to clearly present our financial information in a manner that enhances the understanding of our sources of earnings and cash flows, as well as our financial condition. We do this by including the information required by the SEC, as well as providing additional information that gives further insight into our financial operations. Our financial report includes a discussion of our accounting principles, as well as methods and estimates used in the preparation of our financial statements. We believe these discussions and statements fairly represent the financial position and operating results of our company. The purpose of this portion of our discussion is to further emphasize some of the more critical areas where a significant change in facts and circumstances in our operating and financial environment could cause a change in future reported financial results. Impact of Accounting Pronouncements There were no recent accounting pronouncements that have had a material effect on our financial position or results of operations. Recently Issued Accounting Policies We have implemented all new accounting pronouncements that are in effect. These pronouncements did not have any material impact on the financial statements unless otherwise disclosed and we do not believe that there are any other new accounting pronouncements that have been issued that might have a material impact on our financial position or results of operations. 27 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK The information to be reported under this item is not required by smaller reporting companies. DIRECTORS AND EXECUTIVE OFFICERS Name Age Position Edwin Kwong 53 President/ Director/ Chief Financial Officer/ Secretary Tiffany Kwong 26 Director Justina Kwong 27 Director Yu, Chien-Yang 44 Director Chen, Kuan-Yu 37 Director Edwin Kwong is the President, CEO of GUI Corporations dba Mega Productions; HempCon Inc; and American Youth Obesity Research and Prevention Foundation. Mr. Kwong earned his bachelor's degree in mathematics and computer science from the University of California, Los Angeles, and earned his master's degree in computer science from the University of South California in 1986. After working for computer industry for many years, he left the computer industry in 1992 to begin his career as an entrepreneur. We believe his abundant experiences in company managements will be beneficial to us in overseeing our business. Mr. Kwong resides in California. Tiffany Kwong will receive her Juris Doctor law degree from the University of San Diego School of Law in 2015 with a focus on intellectual property and entertainment. She has received her Bachelor of Science degree in Film and Media Studies from UC Irvine in 2011. Ms. Kwong has served as a member of the Board of Directors of Show King Holdings Inc since 2014.Ms. Kwong is an associate member of Appellate Moot Court Board and the president of Legal Strategies Group at her law school.Ms. Kwong worked for the Legal Department of CrossFit Inc. in 2014, the Business Affairs Department of Brillstein Entertainment Partners (a California-based talent management and production company) in 2013, and The Foxx Firm PLC (a Los Angeles-based criminal defense firm) in 2012.Tiffany has a wide range of experience in the legal field. Justina Kwong will receive her MBA degree from Duke University's Fugua School of Business in 2016 with a concentration on strategy and financial analysis. She has received her Bachelor of Arts degree in Mass Communications from UCLA in 2010. Ms. Kwong has served as a member of the Board of Directors of Show King Holdings Inc since 2014.Ms. Kwong worked in business development for Pretty Polly, a subsidiary to the large British retailer Courtaulds Textiles in 2012-2014. Prior to that, she worked in sales, marketing and licensing at Phillips Van-Heusen, BCBG Max Azria, Nordstrom and Guess? Inc. She has a multitude of experience in growing and developing small to large national and international business segments. Yu, Chien-Yang is currently the Vice President and director of San Lotus Holding Inc., a Nevada company, and the President of Songhai Mgt Consulting Company LTD, a Taiwan company. Mr. Yu has been an owner/operator of his own business for the past 20 years. He built and operated his own gift and premium goods business (items such as corporate gifts, pens, bags, and umbrellas with corporate logos) both on the manufacturing front and the wholesale end. Mr. Yu previously was the owner and operator for Jin Su Limited, a souvenir design firm based in Taiwan, and Chuang Ju International Limited, a manufacturing company based in Taiwan. Mr. Yu serves on the board of several private companies and also involved in the management of several private entities. We believe his experience building and running businesses will be beneficial to us. Mr. Yu resides in Taiwan. Chen, Kuan-Yu is currently the Secretary and director of San Lotus Holding Inc., a Nevada company. Mr. Chen served as an Associate Director with AON Corporation in Hong Kong. From 2008 to 2009, Mr. Chen was a Senior Consultant with LI Far East Limited, a Hong Kong company. From 2007 to 2008, Mr. Chen was a Manager with Deloitte Actuarial and Insurance Solutions in Hong Kong. From 2000 to 2006, Mr. Chen was an Actuary with MetLife, where he was based in New York for four years and in Taiwan for two years. Mr. Chen received his B.A. in Applied Mathematics from Queen's University in Canada in 2000 and was qualified as an actuary by the Society of Actuaries in 2004. Mr. Chen serves on the boards of several private companies and is involved in the management of several private enterprises. Mr. Chen resides in Hong Kong and Taiwan. 28 EXECUTIVE COMPENSATION Summary Compensation Table There has been no compensation awarded to, earned by, or paid to any of our executive officers or directors during our completed fiscal years ending on December 31, 2012 and 2013. Option Grants Table There were no individual grants of stock options to purchase our common stock made to the executive officers named in the Summary Compensation Table for the period from inception through December 31, 2013 . Aggregated Option Exercises and Fiscal Year-End Option Value Table There were no stock options exercised during the periods as of December 31, 2013. Long-Term Incentive Plan Awards Table There were no long-term incentive plan awards made to named executive officers in the last two completed fiscal years under any long-term incentive plan. Compensation of Directors Directors are permitted to receive fixed fees and other compensation for their services as directors on our board of directors. The board of directors has the authority to fix the compensation of our directors. No amounts have been paid to, or accrued to, directors in such capacity and none of our directors has a compensation agreement or arrangement with the Company. At present, only one of our directors, Yueh Jung-Lin, is considered independent. Employment Agreements Currently, we do not have any employment agreements in place with any of our officers or directors. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS Title of Class Name of Beneficial Owner Number of Shares Beneficially Owned Percent of Class Common Edwin Kwong(1) 1535 Ruby Ct, Diamond Bar, CA. 91765 24,780,000 92.22% Common Scarlett PaiChun Kwong(2) 1535 Ruby Ct, Diamond Bar, CA. 91765 100,000 0.37% Common Tiffany Tzouyi Kwong(3) 10081 Rio San Diego #324, San Diego, CA. 92108 100,000 0.37% Common Justina Juenyi Kwong(3) 1535 Ruby Ct, Diamond Bar, CA. 91765 100,000 0.37% Total 25,080,000 92.96% (1) Edwin Kwong is our President, Secretary, Treasurer and Director of the company. (2) Scarlett PaiChun Kwong is Mr. Kwong's wife. (3)Tiffany Tzouyi Kwong and Justina Juenyi Kwong are Mr. Kwong's daughters and directors of Show King Holdings Inc. 29 TRANSACTIONS WITH RELATED PERSONS, PROMOTERS AND CERTAIN CONTROL PERSONS The following tables detail how the Shares were distributed to our officers, directors and affiliates in transactions: Related transaction on December 27, 2013 Name of Natural Person Affiliate A. Beneficial Ownership in Show King Holdings Inc. (ABxC) Holding Entity B. Beneficial Ownership in Holding Entity C. Show King shares Received in Holding Entity Edwin Kwong 1,000,000 Self 100.00% 1,000,000 Yu, Chien-Yang 1,000,000 Ocean Reserve Ltd. 100.00% 1,000,000 Related transaction on Dec. 31, 2013 Name of Natural Person Affiliate A. Beneficial Ownership in Show King Holdings Inc. (ABxC) Holding Entity B. Beneficial Ownership in Holding Entity C. Show King shares Received in Holding Entity Edwin Kwong 80,000 Self 100.00% 80,000 Related transaction on Jun. 30, 2014 Name of Natural Person Affiliate A. Beneficial Ownership in Show King Holdings Inc. (ABxC) Holding Entity B. Beneficial Ownership in Holding Entity C. Show King shares Received in Holding Entity Edwin Kwong 23,700,000 Self 100.00% 23,700,000 Tiffany Kwong 100,000 Self 100.00% 100,000 Justina Juenyi Kwong 100,000 Self 100.00% 100,000 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION OF SECURITIES ACT LIABILITIES Our directors and officers are indemnified as provided by the Nevada corporate law and our bylaws. We have agreed to indemnify each of our directors and certain officers against certain liabilities, including liabilities under the Securities Act of 1933. Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to our directors, officers and controlling persons pursuant to the provisions described above, or otherwise, we have been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Securities Act of 1933 and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than our payment of expenses incurred or paid by our director, officer or controlling person in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, we will, unless in the opinion of our counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. We have been advised that in the opinion of the Securities and Exchange Commission indemnification for liabilities arising under the Securities Act is against public policy as expressed in the Securities Act, and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities is asserted by one of our directors, officers or controlling persons in connection with the securities being registered, we will, unless in the opinion of our legal counsel the matter has been settled by controlling precedent, submit the question of whether such indemnification is against public policy to a court of appropriate jurisdiction. We will then be governed by the court's decision. 30 INDEX OF AUDITED FINANACIAL STATEMENTS OF SHOW KING HOLDINGS INC. FOR THE YEAR ENDED DECEMBER 31, 2 Report of Independent Registered Public Accounting Firm - F-2 Financial Statements: Balance Sheets (Audited) - F-3 Statements of Income and Comprehensive Income (loss) (Audited) - F-4 Statements of Changes in Shareholder's Equity (Audited) - F-5 Statements of Cash Flows (Audited) - F-6 Notes to Financial Statements - F-7-10 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Show King Holdings Inc We have audited the accompanying balance sheets of Show King Holdings Inc (the "Company") as of December 31, 2013 and 2014, and the related statements of operations, stockholders' equity and cash flows for the period then ended. For 2013, the period under audit started from May 23 (inception date) through December 31. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company was not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2013 and 2014 and the results of its operations and its cash flows for the period from May 23, 2013 (Inception) through December 31, 2014, are in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company had an accumulated deficit of $4,215 as at Dec 31 2014 and it had no revenue. These conditions, among others, raise substantial doubt about the Company's ability to continue as a going concern. Management's plans concerning these matters are also described in Note 1, which includes the raising of additional equity financing. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. KCC & Associates /s/ KCC & Associates Los Angeles, California February 2, 2015 F-2 SHOW KING HOLDINGS INC. BALANCE SHEETS AS OF DECEMBER 31, 2 (AUDITED) 12/31/2014 12/31/2013 Assets: Current Assets Cash in Bank $111,785 $ Available for sale securities 5,700,000 200,000 Prepaid Assets 2,450,000 - Total Current Assets $ 8,261,785 $344,075 Fixed assets- net - - Other Assets - 5,000 Total Assets $ 8,261,785 $ Liabilities and equity: Current Liabilities - - Accrued expenses - $- Other payable 5,500,000 - Total Current Liabilities $ 5,500,000 $- Stockholders' Equity Common stock, $0.1 par value, 70,000,000 shares authorized, 26,870,000 and 2,805,000 shares issued and outstanding as of December 31, 2014 and 2013 $2,687,000 $ 280,500 Additional paid-in capital 79,000 72,500 Deficit accumulated during the development stage (4215) (3,925) Total stockholders' equity 2,761,785 349,075 Non-controlling interest - - Total Equity 2,761,785 349,075 Total Liabilities and Equity $8,261,785 $ 349,075 The Accompanying Notes Are an Integral Part of the Financial Statements F-3 SHOW KING HOLDINGS INC. STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2 (AUDITED) Revenue - $ - General and administrative expenses 290 3,975 Gain (Loss) from Operations (290) (3,975) Net loss before income taxes (290) (3,975) Provision for income taxes - - Net loss (290) (3,975) Net Loss Per Share-Basic and Diluted - (0.08) Weighted Average Shares Outstanding: Basic and Diluted 15,031,932 48,453 The Accompanying Notes Are an Integral Part of the Financial Statements F-4 SHOW KING HOLDINGS INC. STATEMENTS OF STOCKHOLDERS' EQUITY PERIOD FROM MAY 23, 2013(INCEPTION) THROUGH DECEMBER 31, 2014 (AUDITED) Common Stock Additional Paid-in Capital Accumulated Deficit Other Total Share Amount Comprehensive Income Inception on May 23, 2013 - Issuance of common stock for satisfaction of promissory note 2,000,000 200,000 - 200,000 Issuance of common stock for cash 805,000 $ 80,500 $ 72,500 - 153,000 Net Income - - - -3925 - -3925 Balance, Dec 31, 2014 2,805,000 280,500 72,500 $ -3,925 - 349,075 Issuance of common stock for cash 24,065,000 2,406,500 6,500 - - 2,413,000 Net Income - - - -290 - -290 26,870,000 $ 2,687,000 $ 79,000 -4,215 0 2,761,785 The Accompanying Notes Are an Integral Part of the Financial Statements F-5 SHOW KING HOLDINGS INC. STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2 (AUDITED) Cash flows from operating activities: Net loss $ -290 $ -3,925 Increase in prepaid assets -2,450,000 0 Increase in other assets 5000 -5,000 Net cash used in operating activities -2,445,290 -8,925 Cash flows from financing activities Issuance of shares 2,413,000 153,000 Noncontrolling interests Net cash provided by financing activities 2,413,000 153,000 Effect of exchange rate changes on cash and cash equivalents 0 0 Net change in cash -32,290 144,075 Cash and cash equivalents Beginning 144,075 0 Ending $ 111,785 $144,075 Supplemental disclosure of cash flows Cash paid during the period for: Interest expense 0 0 ncome tax $ 0 $0 The Accompanying Notes Are an Integral Part of the Financial Statements F-6 SHOW KING HOLDING INC. NOTES TO FINANCIAL STATEMENTS NOTE 1- NATURE OF OPERATIONS AND SUMMARY OF ACCOUNTING POLICIES Nature of Business Show King Holding Inc., a company in the developmental stage (the "Company" or "Show King"), was incorporated on May 23, 2013 in the State of Nevada. The Company has not conducted business operations nor had revenues from operations since its inception. The Company's business plan is to organize consumer exhibitions by planning; seeking and obtaining the suitable spaces for; and promoting such exhibitions. The Company's year-end is December 31. BasisofConsolidation All significant intercompany accounts and transactions are eliminated on consolidation. Going Concern These financial statements were prepared on the basis of accounting principles applicable to a going concern, which assumes the realization of assets and discharge of liabilities in the normal course of business. As shown in the accompanying financial statements, the Company had an accumulated deficit of $4,215 as of December 31, 2014, and it had no revenue from operations. The Company faces all the risks common to companies at the development stage, including capitalization and uncertainty of funding sources, high initial expenditure levels, uncertain revenue streams, and difficulties in managing growth. The Company's losses raise substantial doubt about its ability to continue as a going concern. The Company's financial statements do not reflect any adjustments that might result from the outcome of this uncertainty. The Company is currently addressing its liquidity issue by continually seeking investment capital through private placements of common stock and debt. The Company believes its current and future plans enable it to continue as a going concern. The Company's ability to achieve these objectives cannot be determined at this time. These financial statements do not give effect to any adjustments which would be necessary should the Company be unable to continue as a going concern and therefore be required to liquidate its assets and discharge its liabilities other than the normal course of business and at amounts which may differ from those in the accompanying consolidated financial statements. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Cash and Cash Equivalents Cash and cash equivalents include cash and all highly liquid instruments with original maturities of three months or less. F-7 Financial Assets The Company classifies its financial assets into one of the two following categories: loans and receivables or available-for-sale financial assets. Management determines the classification of financial assets on initial recognition and they are subsequently held at amortized cost (loans and receivables) or fair value (available-for-sale financial assets). Interest on loans and receivables is calculated using the effective interest rate method and is recognized in the income statement as interest income. Changes in fair values of available-for-sale financial assets are recorded directly in accumulated other comprehensive income within shareholders' equity. On disposal, the accumulated fair value adjustments recognized in equity are recycled to the income statement. Dividends from available-for-sale financial assets are recognized in the income statement as other operating income and expenses. Financial assets are tested for impairment at each period-end date. If an available-for-sale financial asset is impaired, the difference between original cost and fair value is transferred from equity to the income statement to the extent of any cumulative loss recorded in equity, with any excess charged directly to the income statement. Net Income Per Share Basic income (loss) per share is computed by dividing net income by weighted average number of shares of common stock outstanding during each period. Diluted income per share is computed by dividing net loss by the weighted average number of shares of common stock, common stock equivalents and potentially dilutive securities outstanding during each period. As of December 31, 2014, the Company does not have any outstanding common stock equivalents; therefore, a separate computation of diluted loss per share is not presented. Income Taxes The Company accounts for income taxes in accordance with ASC 740, Income Taxes, which requires that the Company recognize deferred tax liabilities and assets based on the differences between the financial statement carrying amounts and the tax basis of assets and liabilities, using enacted tax rates in effect in the years the differences are expected to reverse. Deferred income tax benefit (expense) results from the change in net deferred tax assets or deferred tax liabilities. A valuation allowance is recorded when, in the opinion of management, it is more likely than not that some or all of any deferred tax assets will not be realized. Recent Accounting Pronouncements On June 10, 2014, the FASB issued Accounting Standards Update (ASU) No. 2014-10, Development Stage Entities (ASC 915) Elimination of Certain Financial Reporting Requirements, which eliminates the concept of a development stage entity (DSE) in its entirety from current accounting guidance. Elimination of development stage entity reporting - a DSE is an entity devoting substantially all of its efforts to establishing a new business and for which either planned principal operations have not yet commenced or have commenced but there has been no significant revenues generated from that business. Under current guidance, DSEs are required to present inception-to-date financial information in their annual statements. The new standard eliminates the concept of a DSE from U.S. GAAP. Therefore, the current incremental reporting requirements for a DSE, including inception-to-date information, will no longer apply. The removal of the DSE reporting requirements (ASC 915) is effective for public business entities for annual reporting periods beginning after December 15, 2014. Early adoption of the new standard is permitted. The Company plans to adopt the new standard immediately. F-8 On May 28, 2014, the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update ("ASU") 2014-09 that introduces a new five-step revenue recognition model in which an entity should recognize revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. This ASU also requires disclosures sufficient to enable users to understand the nature, amount, timing, and uncertainty of revenue and cash flows arising from contracts with customers, including qualitative and quantitative disclosures about contracts with customers, significant judgments and changes in judgments, and assets recognized from the costs to obtain or fulfill a contract. This standard is effective for fiscal years beginning after December 15, 2016, including interim periods within that reporting period. The Company is currently evaluating the new guidance to determine the impact it will have on the condensed financial statements. NOTE 2- INCOME TAXES The Company has not yet realized income as of the date of this report, and no provision for income taxes has been made. As of December 31, 2014, there were no deferred tax assets or liabilities. NOTE 3 - FAIR VALUE MEASUREMENTS Current accounting guidance defines fair value as the price that would be received on the sale of an asset, or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Guidance requires disclosure of the extent to which fair value is used to measure financial assets and liabilities, the inputs utilized in calculating valuation measurements, and the effect of the measurement of significant unobservable inputs on earnings, or changes in net assets, as of the measurement date. Guidance establishes a three-level valuation hierarchy based upon the transparency of inputs utilized in the measurement and valuation of financial assets or liabilities as of the measurement date. Level 1 inputs include quoted prices for identical instruments and are the most observable. Level 2 inputs include quoted prices for similar assets and observable inputs such as interest rates, foreign currency exchange rates, commodity rates and yield curves. Level 3 inputs are not observable in the market and include management's own judgments about the assumptions market participants would use in pricing the asset or liability. The use of observable and unobservable inputs is reflected in the hierarchy assessment disclosed in the table below. As of December 31, 2014, the Company held certain financial asset that is required to be measured at fair value on a recurring basis. This included investment in available for sale securities. The Company's available for sale securities principally consist of 5,428,571 shares in San Lotus Holding Inc., a publicly traded company. In accordance with ASC 320-10, the Company has determined that as at Dec 31, 2014, the securities are not impaired. NOTE 4- STOCKHOLDERS' EQUITY On December 27, 2013, the Company issued 2,000,000 shares of common stock to its founders at a price of $0.1 per share for an aggregate offering price of $200,000. On December 31, 2013, the Company issued 80,000 and 725,000 shares of common stock to individual investors at a price of $0.1 and $0.2 per share for an aggregate offering price of $153,000. On June 30, 2014, the Company issued 24,000,000 and 65,000 shares of common stock to individual investors at a price of $0.1and $0.2 per share for an aggregate offering price of $2,413,000. F-9 NOTE 5 - INVESTMENTS The Company has signed share purchase agreements with 24 companies on May 19, 2014. All of the 24 companies are associated with media industry, which correlate with The Company's strategic plan. As of December 31, 2014, the Company has invested $2,450,000 in the 24 companies. The Company has not received the shares from the investees at this time, so the investments are listed as prepaid assets. NOTE 6- SUBSEQUENT EVENTS A merger with GUI Corporation, a trade shows organizer was planned on. The transaction is expected to close before the issuance of the Company's financial statements. F-10 INDEX OF AUDITED FINANACIAL STATEMENTS OF GUI CORPORATION FOR THE YEAR ENDED DECEMBER 31, 2 Report of Independent Registered Public Accounting Firm - F-12 Financial Statements: Balance Sheets (Audited) - F-13 Statements of Income and Comprehensive Income (loss) (Audited) - F-14 Statements of Changes in Shareholder's Equity (Audited) - F-15 Statements of Cash Flows (Audited) - F-16 Notes to Financial Statements - F-17-20 F-11 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors GUI Corporation We have audited the accompanying balance sheets of GUI Corporation (the "Company") as of December 31, 2013 and 2014, and the related statements of operations, stockholders' equity and cash flows for the periods then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company was not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2013 and 2014 and the results of its operations and its cash flows for the periods then ended, are in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 7 to the financial statements, the Company had an accumulated deficit of $199,587 as at December 31, 2014 and outstanding loan from its shareholder. These conditions, among others, raise substantial doubt about the Company's ability to continue as a going concern. Management's plans concerning these matters are also described in Note 7, which includes additional borrowing from shareholder. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. KCC & Associates /s/ KCC & Associates Los Angeles, California January 30, 2015 F-12 GUI CORPORATION BALANCE SHEETS AS OF DECEMBER 31, 2 (AUDITED) 12/31/2014 12/31/2013 Assets: Cash and cash equivalents $42,136 $24,426 Prepaid and other current assets 131,395 260,099 Total current assets 173,531 284,525 Property and equipment, net 7,477 8,245 Total Assets $181,008 $ Liabilities and equity: Current Liabilities - - Accrued expenses $6,896 $8,645 Customer deposits 130,739 222,882 Total Current Liabilities 137,635 231,527 Due to shareholder 42,960 153,455 Total Liabilities 180,595 384,982 Stockholders' Equity Common stock, no par value, 1,000,000 shares authorized, 200,000 and 200,000 shares issued and outstanding 200,000 200,000 Deficit accumulated -199,587 -292,212 Total equity 413 -92,212 Total Liabilities and Equity $181,008 $292,770 The Accompanying Notes Are an Integral Part of the Financial Statements F-13 GUI CORPORATION STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2 (AUDITED) Revenue 1,609,315 $1,926,277 Costs of services 380,801 524,601 Gross margin 1,228,514 1,401,676 Operating expenses 1,135,089 1,267,077 Income (loss)from operations 93,425 134,599 Income (loss) before provision for income taxes 93,425 134,599 Provision for income taxes 800 2,737 Net income (loss) 92,625 131,862 Net income (loss) per share Basic and diluted 0.46 0.66 Weighted Average Shares Outstanding: Basic and Diluted 200,000 200,000 The Accompanying Notes Are an Integral Part of the Financial Statements F-14 GUI CORPORATION STATEMENTS OF STOCKHOLDERS' EQUITY PERIOD FROM JANUARY 1, 2, 2014 (AUDITED) Common Stock Accumulated Deficit Total Share Amount Balance, January 1, 2013 200,000 200,000 (424,074) (224,074) Net income for the year ended December 31, 2013 - - 131,862 131,862 Balance, December 31, 2013 200,000 $ 200,000 $ (292,212) (92,212) Net Income for the nine months ended September 30, 2014 - - 92,625 92,625 Balance, September 30, 2014 200,000 $ 200,000 $ -199,587 413 The Accompanying Notes Are an Integral Part of the Financial Statements F-15 GUI CORPORATION STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2 (AUDITED) Cash flows from operating activities: Net income (loss) $92,625 $ 131,862 Adjustments to reconcile net income to net cash provided by (used in)operating activities: Depreciation and Amortization 2,114 1,563 Changes in operating assets and liabilities: Prepaid expenses and other current assets 128,704 (168,015) Accrued expenses and others 1,749 (3,454) Customer deposits (92,144) 142,904 Net cash provided by (used in) operating activities 129,551 104,860 Cash flows from investing activities Acquisition of property and equipment (1,346) (9,446) Net cash used in investing activities (1,346) (9,446) Cash flows from financing activities Repayment to shareholder (110,495) (143,311) Net cash used in financing activities (110,495) (143,311) Net change in cash and cash equivalents 17,710 (47,897) Cash and cash equivalents, beginning of year 24,426 72,323 Cash and cash equivalents, end of year $42,136 $24,426 Supplemental disclosure of cash flow information Cash paid during the year for: Income tax $800 $2,737 Interest - - The Accompanying Notes Are an Integral Part of the Financial Statements F-16 GUI CORPORATION Notes to Financial Statements December 31, 2014 Note 1 - Organization and Nature of Business MEGASHOW.COM was incorporated under the laws of California in August 2000. On July 23, 2001, the corporate name of Megashow.com was changed to GUI CORPORATION (the Company). The Company primarily specialized in all aspects of the design, planning and production of face to face exhibitions and trade shows including body art, tattoo, and hemp festival throughout the United States. Note 2 - Summary of Significant Accounting Policies Cash and Cash Equivalents The Company considers all highly liquid financial instruments purchased with original maturities of three months or less to be cash equivalents. The carrying amount of cash equivalents approximates fair value. Revenue Recognition The Company recognizes revenue when persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the sales price is fixed or determinable and collectability is reasonably assured. GUI derives revenues primarily by providing logistical services to exhibitors participating in exhibitions and events and from the design, construction and refurbishment of exhibit booths. Service revenues are recognized at the time services are performed. Revenues from pre-sales of admission tickets to events are recognized when the tickets are used. Advertising Advertising costs are charged to operations when the advertising first takes place. Advertising costs are expenses totaled $570,798 for the twelve months ended December 31, 2014. F-17 Note 2 - Summary of Significant Accounting Policies - Continued Property and Equipment Property and equipment are carried at cost. Property additions and betterments are charged to the property accounts, while maintenance and repairs are expensed as incurred. Whenever an asset is retired or disposed of, its cost and accumulated depreciation are removed from the respective accounts, and the resulting gain or loss is credited or charged to income. Depreciation of assets is computed over their estimated useful lives ranging from 3 to 7 years by using the straight-line and accelerated methods. The Company reviews the carrying amount of property and equipment for impairment when events or changes in circumstances indicate that the carrying amount of such assets may not be recoverable. Income Taxes The Company has elected to be an S corporation effective in August 2000. In lieu of corporation income taxes, the stockholders are taxed on their proportionate share of the Company's taxable income. Therefore, no provision or liability for federal income taxes has been included in these financial statements. For state income tax purpose, the expected future tax consequences of temporary differences between the financial reporting and tax bases of assets and liabilities are recognized as deferred tax assets and liabilities. Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. Income tax expense is the tax payable or refundable for the year plus or minus the change during the year in deferred tax assets and liabilities. Concentrations of Credit Risk Financial instruments that potentially subject the Company to significant concentration of credit risk consist principally of cash in bank. As of December 31, 2014, the total balance of cash in bank is insured by FDIC for the Company. Note 2 - Summary of Significant Accounting Policies - Continued Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect certain reported amounts and disclosures in the financial statements. Accordingly, actual results may differ from those estimates and assumptions. F-18 Note 3 - Property and Equipment Property and equipment as of December 31, 2014 consisted of the following: Furniture and fixtures $1,889 Machine and equipment 11,830 Computer 9,325 23,044 Less: accumulated depreciation and amortization (15,567) Property and equipment- net Depreciation and amortization expense was $2,114 for the twelve months ended December 31, 2014. Note 4 - Stockholder's equity At December 31, 2014, the authorized capital of the Company is 1,000,000 shares of no par common stock with 200,000 issued and outstanding. Note 5 - Due to shareholder From time to time, the shareholder provided the corporate funding and advances paid or incurred in previous years. The total of such items due was $42,960 at December 31, 2014. Note 6 - Income Taxes Income tax expense for the year ended December 31, 2014 consists of the following: 2014 Current: State $ 800 Deferred: State - Total income tax expense $ 800 The Company filed corporate income tax on a cash basis and there's no significant temporary difference to be recorded under deferred tax assets and liabilities. F-19 Note 7- Going Concern The Company has previously experienced substantial operating losses and has an accumulated deficit of $199,587 as of December 31, 2014. At the same date, it has due to shareholder in the amount of $42,960. The ability of the Company to remain as a going concern is dependent on the continued financial support of its sole shareholder with respect to the loan balances due. Failure to continue such support would result in a material adverse effect on the Company. Note 8 - Contingencies The Company is subject to claims and legal actions that arise in the ordinary course of business. To date, there have been no litigations of any kind brought against the Company. Thus provisions required under ASC 450- loss contingencies are not necessary. Note 9 - Subsequent Events A merger with Show King Holding, another trade shows organizer was planned on. The transaction is expected to close before the issuance of the financial statements. F-20 INDEX OF UNAUDITED FINANACIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2 Financial Statements: Consolidated Balance Sheets (Unaudited) - F-22 Consolidated Statements of Income and Comprehensive Income (loss) (Unaudited) - F-23 Consolidated Statements of Changes in Shareholder's Equity (Unaudited) - F-24 Consolidated Statements of Cash Flows (Unaudited) - F-25 Notes to Financial Statements (Unaudited) - F-26-29 F-21 SHOW KING HOLDINGS INC. CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31, 2 (UNAUDITED) 12/31/2014 12/31/2013 Assets: Current Assets Cash in Bank $ 153,921 $ Available for sale securities 5,700,000 200,000 Prepaid Assets 2,581,395 - Total Current Assets $ 8,435,316 $344,075 Fixed assets- net 7,477 - Goodwill 92,212 - Other Assets - 5,000 Total Assets $8,535,005 $ Liabilities and equity: Current Liabilities Accrued expenses $ 6,896 $- Customer deposits 130,739 - Other payable 5,542,960 - Total Current Liabilities $ 5,680,595 $ - Stockholders' Equity Common stock, $0.1 par value, 70,000,000 shares authorized, 26,870,000 and 2,805,000 shares issued and outstanding $ 2,687,000 $ 280,500 Additional paid-in capital 79,000 72,500 Deficit accumulated during the development stage 88,410 (3,925) Total stockholders' equity 2,854,410 349,075 Total Liabilities and Equity $ 8,535,005 $ 349,075 The Accompanying Notes Are an Integral Part of the Financial Statements F-22 SHOW KING HOLDINGS INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2 AND PERIOD FROM MAY 23, 2013 (INCEPTION) THROUGH DECEMBER 31, 2014 (UNAUDITED) Deficit 5/23/2013 (Inception) through 12/31/2013 Deficit 5/23/2013 (Inception) through 12/31/2014 Revenue $ 1,609,315 $- $ 1,609,315 Cost of Services 380,801 - 380,801 General and administrative expenses 1,135,379 3,975 1,139,354 Gain (Loss) from Operations 93,135 (3,975) 89,160 Non-operating Revenue Other Income - 50 50 Net Gain (loss) before income taxes 93,135 (3,925) 89,210 Provision for income taxes 800 - 800 Net Gain (loss) $ 92,335 $ (3,925) $ 88,410 Net Loss Per Share-Basic and Diluted $0.01 $ (0.08) $ 0.01 Weighted Average Shares Outstanding: Basic and Diluted 15,031,932 48,453 9,331,046 The Accompanying Notes Are an Integral Part of the Financial Statements F-23 SHOW KING HOLDINGS INC. STATEMENTS OF STOCKHOLDERS' EQUITY PERIOD FROM MAY 23, 2013(INCEPTION) THROUGH DECEMBER 31, 2014 (UNAUDITED) Common Stock Additional Paid-in Capital Accumulated Deficit Total Share Amount Inception on May 23, 2013 - $ - $ - $ $ - Issuance of common stock for cash 805,000 80,500 72,500 153,000 Issuance of common stock for satisfaction of promissory note 2,000,000 200,000 200,000 Net Loss - - - (3,925) (3,925) Balance, Dec 31, 2013 2,805,000 $ 280,500 $ 72,500 $ (3,925) $ 349,075 Issuance of common stock for cash 24,065,000 2,406,500 6,500 - 2,413,000 Net Income 92,335 92,335 Balance, Dec 31, 2014 26,870,000 $ 2,687,000 $ 79,000 $ 88,410 $ 2,854,410 The Accompanying Notes Are an Integral Part of the Financial Statements F-24 SHOW KING HOLDINGS INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2 AND PERIOD FROM MAY 23, 2013 (INCEPTION) THROUGH DECEMBER 31, 2014 (UNAUDITED) Accumulated from 5/23/2013 (Inception) through 12/31/2014 Cash flows from operating activities: Net Income (loss) $ 92,335 $ (3,925) $ 88,410 Adjustments to reconcile net loss to net cash used in operations: Depreciation 2,114 - 2,114 Changes in assets and liabilities: Increase in prepaid and other current assets (2,316,296) (5,000) (2,321,296) Decrease in accrued expenses and others (1,748) - (1,748) Decrease in Customer deposits (92,144) - (92,144) Net cash used in operating activities (2,315,739) (8,925) (2,324,664) Cash flows from investing activities Acquisition of property and equipment (1,346) - (1,346) Cash received through merger 24,426 - 24,426 Net cash used in investing activities 23,080 - 23,080 Cash flows from financing activities Issuance of shares 2,413,000 153,000 2,566,000 Due from shareholder (110,495) - (110,495) Net cash provided by financing activities 2,302,505 153,000 2,455,505 Net change in cash 9,846 144,075 153,921 Cash and cash equivalents Beginning 144,075 - - Ending $ 153,921 $ 144,075 $ 153,921 Supplemental disclosure of cash flows Cash paid during the period for: ncome tax $ 800 $- $ 800 Supplemental disclosure of noncash financing activities Issuance of common stock in settlement of note payable $ 200,000 $ 200,000 $200,000 The Accompanying Notes Are an Integral Part of the Financial Statements F-25 SHOW KING HOLDINGS INC. NOTES TO CONSOLDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1- NATURE OF OPERATIONS AND SUMMARY OF ACCOUNTING POLICIES Nature of Business Show King Holding Inc., a company in the developmental stage (the "Company" or "Show King"), was incorporated on May 23, 2013 in the State of Nevada. The Company has not conducted business operations nor had revenues from operations since its inception. The Company's business plan is to organize consumer exhibitions by planning; seeking and obtaining the suitable spaces for; and promoting such exhibitions. The Company's year-end is December 31. BasisofConsolidation All significant intercompany accounts and transactions are eliminated on consolidation. Going Concern These financial statements were prepared on the basis of accounting principles applicable to a going concern, which assumes the realization of assets and discharge of liabilities in the normal course of business. As shown in the accompanying financial statements, the Company had an accumulated deficit of $4,215 as of December 31, 2014, and it had no revenue from operations. The Company faces all the risks common to companies at the development stage, including capitalization and uncertainty of funding sources, high initial expenditure levels, uncertain revenue streams, and difficulties in managing growth. The Company's losses raise substantial doubt about its ability to continue as a going concern. The Company's financial statements do not reflect any adjustments that might result from the outcome of this uncertainty. The Company is currently addressing its liquidity issue by continually seeking investment capital through private placements of common stock and debt. The Company believes its current and future plans enable it to continue as a going concern. The Company's ability to achieve these objectives cannot be determined at this time. These financial statements do not give effect to any adjustments which would be necessary should the Company be unable to continue as a going concern and therefore be required to liquidate its assets and discharge its liabilities other than the normal course of business and at amounts which may differ from those in the accompanying consolidated financial statements. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Cash and Cash Equivalents Cash and cash equivalents include cash and all highly liquid instruments with original maturities of three months or less. F-26 Financial Assets The Company classifies its financial assets into one of the two following categories: loans and receivables or available-for-sale financial assets. Management determines the classification of financial assets on initial recognition and they are subsequently held at amortized cost (loans and receivables) or fair value (available-for-sale financial assets). Interest on loans and receivables is calculated using the effective interest rate method and is recognized in the income statement as interest income. Changes in fair values of available-for-sale financial assets are recorded directly in accumulated other comprehensive income within shareholders' equity. On disposal, the accumulated fair value adjustments recognized in equity are recycled to the income statement. Dividends from available-for-sale financial assets are recognized in the income statement as other operating income and expenses. Financial assets are tested for impairment at each period-end date. If an available-for-sale financial asset is impaired, the difference between original cost and fair value is transferred from equity to the income statement to the extent of any cumulative loss recorded in equity, with any excess charged directly to the income statement. Net Income Per Share Basic income (loss) per share is computed by dividing net income by weighted average number of shares of common stock outstanding during each period. Diluted income per share is computed by dividing net loss by the weighted average number of shares of common stock, common stock equivalents and potentially dilutive securities outstanding during each period. As of December 31, 2014, the Company does not have any outstanding common stock equivalents; therefore, a separate computation of diluted loss per share is not presented. Income Taxes The Company accounts for income taxes in accordance with ASC 740, Income Taxes, which requires that the Company recognize deferred tax liabilities and assets based on the differences between the financial statement carrying amounts and the tax basis of assets and liabilities, using enacted tax rates in effect in the years the differences are expected to reverse. Deferred income tax benefit (expense) results from the change in net deferred tax assets or deferred tax liabilities. A valuation allowance is recorded when, in the opinion of management, it is more likely than not that some or all of any deferred tax assets will not be realized. Recent Accounting Pronouncements On June 10, 2014, the FASB issued Accounting Standards Update (ASU) No. 2014-10, Development Stage Entities (ASC 915)- Elimination of Certain Financial Reporting Requirements, which eliminates the concept of a development stage entity (DSE) in its entirety from current accounting guidance. Elimination of development stage entity reporting - a DSE is an entity devoting substantially all of its efforts to establishing a new business and for which either planned principal operations have not yet commenced or have commenced but there has been no significant revenues generated from that business. Under current guidance, DSEs are required to present inception-to-date financial information in their annual statements. The new standard eliminates the concept of a DSE from U.S. GAAP. Therefore, the current incremental reporting requirements for a DSE, including inception-to-date information, will no longer apply. The removal of the DSE reporting requirements (ASC 915) is effective for public business entities for annual reporting periods beginning after December 15, 2014. Early adoption of the new standard is permitted. The Company plans to adopt the new standard immediately. F-27 On May 28, 2014, the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update ("ASU") 2014-09 that introduces a new five-step revenue recognition model in which an entity should recognize revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. This ASU also requires disclosures sufficient to enable users to understand the nature, amount, timing, and uncertainty of revenue and cash flows arising from contracts with customers, including qualitative and quantitative disclosures about contracts with customers, significant judgments and changes in judgments, and assets recognized from the costs to obtain or fulfill a contract. This standard is effective for fiscal years beginning after December 15, 2016, including interim periods within that reporting period. The Company is currently evaluating the new guidance to determine the impact it will have on the condensed financial statements. NOTE 2- INCOME TAXES The Company has not yet realized income as of the date of this report, and no provision for income taxes has been made. As of December 31, 2014, there were no deferred tax assets or liabilities. NOTE 3 - FAIR VALUE MEASUREMENTS Current accounting guidance defines fair value as the price that would be received on the sale of an asset, or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Guidance requires disclosure of the extent to which fair value is used to measure financial assets and liabilities, the inputs utilized in calculating valuation measurements, and the effect of the measurement of significant unobservable inputs on earnings, or changes in net assets, as of the measurement date. Guidance establishes a three-level valuation hierarchy based upon the transparency of inputs utilized in the measurement and valuation of financial assets or liabilities as of the measurement date. Level 1 inputs include quoted prices for identical instruments and are the most observable. Level 2 inputs include quoted prices for similar assets and observable inputs such as interest rates, foreign currency exchange rates, commodity rates and yield curves. Level 3 inputs are not observable in the market and include management's own judgments about the assumptions market participants would use in pricing the asset or liability. The use of observable and unobservable inputs is reflected in the hierarchy assessment disclosed in the table below. As of December 31, 2014, the Company held certain financial asset that is required to be measured at fair value on a recurring basis. This included investment in available for sale securities. The Company's available for sale securities principally consist of 5,428,571 shares in San Lotus Holding Inc., a publicly traded company. In accordance with ASC 320-10, the Company has determined that as at Dec 31, 2014, the securities are not impaired. NOTE 4- STOCKHOLDERS' EQUITY On December 27, 2013, the Company issued 2,000,000 shares of common stock to its founders at a price of $0.1 per share for an aggregate offering price of $200,000. On December 31, 2013, the Company issued 80,000 and 725,000 shares of common stock to individual investors at a price of $0.1 and $0.2 per share for an aggregate offering price of $153,000. On June 30, 2014, the Company issued 24,000,000 and 65,000 shares of common stock to individual investors at a price of $0.1and $0.2 per share for an aggregate offering price of $2,413,000. F-28 NOTE 5 - INVESTMENTS The Company has signed share purchase agreements with 24 companies on May 19, 2014. All of the 24 companies are associated with media industry, which correlate with The Company's strategic plan. As of December 31, 2014, the Company has invested $2,450,000 in the 24 companies. The Company has not received the shares from the investees at this time, so the investments are listed as prepaid assets. NOTE 6- SUBSEQUENT EVENTS A merger with GUI Corporation, a trade shows organizer was planned on. The transaction is expected to close before the issuance of the Company's financial statements. F-29 Show King Holdings Inc. 896,800 SHARES OF COMMON STOCK PROSPECTUS YOU SHOULD RELY ONLY ON THE INFORMATION CONTAINED IN THIS DOCUMENT OR THAT WE HAVE REFERRED YOU TO. WE HAVE NOT AUTHORIZED ANYONE TO PROVIDE YOU WITH INFORMATION THAT IS DIFFERENT. THIS PROSPECTUS IS NOT AN OFFER TO SELL COMMON STOCK AND IS NOT SOLICITING AN OFFER TO BUY COMMON STOCK IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. Until , all dealers that effect transactions in these securities whether or not participating in this offering may be required to deliver a prospectus. This is in addition to the dealer's obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. The Date of This Prospectus is, 2015 PART II INFORMATION NOT REQUIRED IN THE PROSPECTUS OTHER EXPENSES OF ISSUANCE AND DISTRIBUTION Securities and Exchange Commission registration fee $23.1 Accounting fees and expenses $100 Legal fees and expense $100 Blue Sky fees and expenses $100 Miscellaneous $100 Total $423.1 All amounts, other than the Commission's registration fee, are estimates. We are paying all expenses of the offering listed above. No portion of these expenses will be borne by the selling stockholders. The selling stockholders, however, will pay any other expenses incurred in selling their common stock, including any brokerage commissions or costs of sale. INDEMNIFICATIONS OF DIRECTORS AND OFFICERS Our directors and officers are indemnified as provided by the Nevada corporate law and our bylaws. We have agreed to indemnify each of our directors and certain officers against certain liabilities, including liabilities under the Securities Act of 1933. Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to our directors, officers and controlling persons pursuant to the provisions described above, or otherwise, we have been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Securities Act of 1933 and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than our payment of expenses incurred or paid by our director, officer or controlling person in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, we will, unless in the opinion of our counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. We have been advised that in the opinion of the Securities and Exchange Commission indemnification for liabilities arising under the Securities Act is against public policy as expressed in the Securities Act, and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities is asserted by one of our directors, officers or controlling persons in connection with the securities being registered, we will, unless in the opinion of our legal counsel the matter has been settled by controlling precedent, submit the question of whether such indemnification is against public policy to a court of appropriate jurisdiction. We will then be governed by the court's decision. RECENT SALES OF UNREGISTERED SECURITIES We were incorporated in the State of Nevada on May 23, 2013 . The below-referenced stockholders acquired their shares by purchases exempt from registration under Regulation S or D of the Securities Act of 1933, as amended (the "Securities Act"), in 2013 and 2014. We relied upon Regulation S of the Securities Act for the below issuances to non-US citizens or residents. - On December 27, 2013, we issued 2,000,000 shares of our common stock for an aggregate offering price of $200,000. The issuance of the shares was exempt from registration pursuant to either Regulation S or Regulation D. - On December 31, 2013, we issued 785,000 shares of our common stock for an aggregate offering price of $149,000. The issuance of the shares was exempt from registration pursuant to either Regulation S or Regulation D. - On June 30, 2014, we issued of 24,085,000 shares of our common stock for an aggregate offering price of $2,417,000. The issuance of the shares was exempt from registration pursuant to either Regulation S or Regulation D. We believed that Regulation S was available for all of the above issuances because: - none of these issuances involved underwriters, underwriting discounts or commissions; - we placed Regulation S required restrictive legends on all certificates issued; - no offers or sales of stock under the Regulation S offering were made to persons in the United States; and - no direct selling efforts of the Regulation S offering were made in the United States. We believed that Regulation D was available for all of the above issuances because: - none of any general solicitation be used to market our securities; - fewer than 35 non-accredited investors involving all the issuances above; - giving non-accredited investors disclosure documents that are generally the same as those used in registered offerings; - our availability to answer questions by prospective investors; and - financial statements certified by independent public accountant; In connection with the above transactions, although some of the investors may have also been accredited, we provided the following to all investors: o access to all our books and records; o access to all material contracts and documents relating to our operations; and o the opportunity to obtain any additional information, to the extent we possessed such information, necessary to verify the accuracy of the information to which the investors were given access. Prospective investors were invited to review at our offices, at any reasonable hour and after reasonable advance notice, any materials available to us concerning our business. Prospective Investors were also invited to visit our offices. EXHIBITS Exhibit No. Description: 3.1 Article of Incorporation 3.2 By-Laws 5.1 Opinion of Chiang, Tien Jen 10.1 List of Subsidiaries 10.2 Subscription agreement, dated December 27, 2013, between Show King Holdings Inc. and the Purchasers Named Therein. 10.3 Subscription agreement, dated December 27, 2013, between Show King Holdings Inc. and the Purchasers Named Therein. 10.4 Subscription agreement, dated December 31, 2013, between Show King Holdings Inc. and the Purchasers Named Therein. 10.5 Subscription agreement, dated December 31, 2013, between Show King Holdings Inc. and the Purchasers Named Therein. 10.6 Subscription agreement, dated December 31, 2013, between Show King Holdings Inc. and the Purchasers Named Therein. 10.7 Subscription agreement, dated June 30, 2014, between Show King Holdings Inc. and the Purchasers Named Therein. 10.8 Subscription agreement, dated June 30, 2014, between Show King Holdings Inc. and the Purchasers Named Therein. 10.9 Stock Purchase Agreement, dated December 21, 2014, between Show King Holdings Inc. and Edwin Kwong. 23.1 Consent of KCC & Associates UNDERTAKINGS (A) The undersigned Registrant hereby undertakes: (1) To file, during any period in which offers or sales are being made, a post-effective amendment to this registration statement: i. To include any prospectus required by section 10(a)(3) of the Securities Act of 1933; ii. To reflect in the prospectus any facts or events arising after the effective date of the registration statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in the registration statement. Notwithstanding the foregoing, any increase or decrease in volume of securities offered (if the total dollar value of securities offered would not exceed that which was registered) and any deviation from the low or high end of the estimated maximum offering range may be reflected in the form of prospectus filed with the Commission pursuant to Rule 424(b) if, in the aggregate, the changes in volume and price represent no more than 20% change in the maximum aggregate offering price set forth in the "Calculation of Registration Fee" table in the effective registration statement. iii. To include any material information with respect to the plan of distribution not previously disclosed in the registration statement or any material change to such information in the registration statement; (2) That, for the purpose of determining any liability under the Securities Act of 1933, each such post-effective amendment shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (3) To remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering. (4) Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the registrant pursuant to the foregoing provisions, or otherwise, the registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the registrant of expenses incurred or paid by a director, officer or controlling person of the registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. (5) Each prospectus filed pursuant to Rule 424(b) as part of a registration statement relating to an offering, other than registration statements relying on Rule 430B or other than prospectuses filed in reliance on Rule 430A, shall be deemed to be part of and included in the registration statement as of the date it is first used after effectiveness. Provided, however, that no statement made in a registration statement or prospectus that is part of the registration statement or made in a document incorporated or deemed incorporated by reference into the registration statement or prospectus that is part of the registration statement will, as to a purchaser with a time of contract of sale prior to such first use, supersede or modify any statement that was made in the registration statement or prospectus that was part of the registration statement or made in any such document immediately prior to such date of first use. (6) That, for the purpose of determining liability of the registrant under the Securities Act of 1933 to any purchaser in the initial distribution of the securities: The undersigned registrant undertakes that in a primary offering of securities of the undersigned registrant pursuant to this registration statement, regardless of the underwriting method used to sell the securities to the purchaser, if the securities are offered or sold to such purchaser by means of any of the following communications, the undersigned registrant will be a seller to the purchaser and will be considered to offer or sell such securities to such purchaser: i. Any preliminary prospectus or prospectus of the undersigned registrant relating to the offering required to be filed pursuant to Rule 424; ii. Any free writing prospectus relating to the offering prepared by or on behalf of the undersigned registrant or used or referred to by the undersigned registrant; iii. The portion of any other free writing prospectus relating to the offering containing material information about the undersigned registrant or its securities provided by or on behalf of the undersigned registrant; and iv. Any other communication that is an offer in the offering made by the undersigned registrant to the purchaser. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this Post Effective Amendment to Form S-1 to be signed on its behalf by the undersigned, thereunto duly authorized on March 12, 2015 Show King Holdings Inc. By : /s/ Edwin Kwong Edwin Kwong President/ Director/ Chief Financial Officer/ Secretary (Principal Executive Officer) (Principal Financial and Accounting Officer) Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following person in the capacities and on the dates indicated. Name Title Date /s/Edwin Kwong Edwin Kwong President and Director March 12, 2015 /s/ Tiffany Kwong Tiffany Kwong Director March 12, 2015 /s/ Justina Kwong Justina Kwong Director March 12, 2015 /s/ Yu, Chien-Yang Yu, Chien-Yang Director March 12, 2015 /s/ Chen, Kuan-Yu Director March 12, 2015
